GUARANTEE AND COLLATERAL AGREEMENT
dated as of October 31, 2014
among
PDI, INC.,
GROUP DCA, LLC,
EMTERPACE BIOPHARMA, LLC,
INTERPACE DIAGNOSTICS, LLC,
JS GENETICS, INC., REDPATH ACQUISITION SUB, INC.
as Grantors,
and
REDPATH EQUITYHOLDER REPRESENTATIVE, LLC,
as Lender



#32619088 v1

--------------------------------------------------------------------------------


GUARANTEE AND COLLATERAL AGREEMENT
GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 31, 2014 (as may be
amended, restated, supplemented, or otherwise modified from time to time, this
“Agreement”), made by each signatoiy hereto (together with any other Person that
becomes a party hereto as provided herein, “Grantors”), in favor of RedPath
Equityholder Representative, LLC, a Delaware limited liability company (together
with its successors and assigns, “Lender”).
Lender has agreed to extend credit to PDI, Inc. and Interpace Diagnostics, LLC
(collectively, the “Borrowers”) pursuant to the Loan Documents (as hereinafter
defined). The Borrowers are affiliated with each other Grantor. The Borrowers
and the other Grantors are engaged in interrelated businesses, and each Grantor
will derive substantial direct and indirect benefit from the extension of credit
under the Loan Documents. It is a condition precedent to Lender’s obligation to
extend credit under the Loan Documents that Borrowers and Grantors shall have
executed and delivered this Agreement to Agent for the benefit of the Lender.
In consideration of the premises and to induce Lender to enter into the Loan
Documents and to induce Lender to extend credit thereunder, each Grantor hereby
agrees with Lender, as follows:
1.
Definitions.

1.1.    Unless otherwise defined herein, the following terms are used herein as
defined in the Code: Accounts, Certificated Security, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment,
Farm Products, Goods, Health-Care-Insurance Receivables, Instruments, Inventory,
Money, Letter-of-Credit Rights, Software and Supporting Obligations.
1.2.    When used herein the following terms shall have the following meanings:
Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any employee, manager, officer or director of such Person and (c)
with respect to Lender, any entity administered or managed by such Lender or an
Affiliate or investment advisor thereof which is engaged in making, purchasing,
holding or otherwise investing in commercial loans. For purposes of the
definition of the term “Affiliate”, a Person shall be deemed to be “controlled
by” any other Person if such Person possesses, directly or indirectly, power to
vote ten percent (10%) or more of the securities (on a fully diluted basis)
having ordinaiy voting power for the election of directors or managers or power
to direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. Unless expressly stated otherwise herein,
Lender shall not be deemed an Affiliate of Borrowers or of any Subsidiaiy.
Agreement has the meaning set forth in the preamble hereto.
Borrower Obligations means all Obligations of Borrowers.
Closing Date shall mean the date of this Agreement.



#32619088 v1

--------------------------------------------------------------------------------


Code means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the Code
as in effect in a jurisdiction other than the State of New York, “Code” means
the Uniform Commercial Code, as applicable if the context requires, as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
Collateral has the meaning set forth in Section 3 hereof. Where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof.
Collateral Access Agreement means an agreement in form and substance reasonably
satisfactoiy to Lender pursuant to which a mortgage or lessor of real property
on which Collateral (or any books and records) is stored or otherwise located,
to a warehouseman, processor or other bailee of Inventory or other property
owned by any Loan Party, acknowledges the Liens of Lender and waives (or, if
approved by Lender, subordinates) any Liens held by such Person on such property
and, in the case of any such agreement with a mortgagee or lessor, permits
Lender reasonable access to any Collateral stored or otherwise located thereon.
Collateral Documents means this Agreement, the IP Security Agreement, each
deposit account control agreement and each other agreement or instrument
pursuant to or in connection with any Loan Party or any other Person grants a
Lien in any Collateral to Lender.
Copyrights shall mean all of Borrowers’ (or if referring to another Person, such
other Person’s) now existing or hereafter acquired right, title, and interest in
and to: (i) copyrights, rights and interests in copyrights, works protectable by
copyright, all applications, registrations and recordings relating to the
foregoing as may at any time be filed hi the United States Copyright Office or
in any similar office or agency of the United States, any State thereof or any
political subdivision thereof, or in any other country, and all research and
development relating to the foregoing; and (ii) all renewals of any of the
foregoing.
Copyright Licenses means all written agreements naming any Grantor as licensor
or licensee, including those listed on Schedule 5, granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright (other than agreements relating to
widely-available software subject to “shrink-wrap” or “click-through” software
licenses).
Default means any event that, if it continues uncured, will, with the lapse of
time or the giving of notice or both constitute an Event of Default.
Deposit Account shall mean, individually and collectively, any bank or other
depository accounts of a Loan Party.
Diagnostic Company means a privately held molecular diagnostics company that is
subject to a confidential disclosure agreement with Borrowers.

-2-
#32619088 v1

--------------------------------------------------------------------------------


Diagnostic Company Note means that certain Promissory Note, dated as of March
18, 2014, by the Diagnostic Company, in favor of PDI, Inc., a Delaware
corporation, in the principal amount of up to $810,000, which principal amount
was subsequently reduced to a principal amount of $500,000 pursuant to the terms
of the JS Genetics Stock Purchase Agreement.
Dollar and $ mean lawful money of the United States of America.
Excluded Property means, with respect to a Grantor: (i) any item of General
Intangibles or other property that is now or hereafter held by such Grantor but
only to the extent that such item of General Intangibles or property, including,
for the avoidance of doubt, Intellectual Property (or any agreement evidencing
such item of General Intangibles or property) contains a term or is subject to a
rule of law, statute or regulation that restricts, prohibits, or requires a
consent (that has not been obtained) of a Person (other than such Grantor) to,
the creation, attachment or perfection of the security interest granted herein,
and any such restriction, prohibition and/or requirement of consent is effective
and enforceable under applicable law and is not rendered ineffective by
applicable law (including, without limitation, pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the Code); provided, however, that (x) Excluded
Property shall not include any Proceeds of any item of General Intangibles or
other property described in this definition, and (y) any item of General
Intangibles or such other property described in this definition that at any time
ceases to satisfy the criteria for Excluded Property (whether as a result of the
applicable Grantor obtaining any necessary consent, any change in any rule of
law, statute or regulation, or otherwise) shall no longer be Excluded Property;
(ii) trademark applications filed in the United States Patent and Trademark
Office on the basis of such Grantor’s “intent to use” such trademark, unless and
until acceptable evidence of use of the Trademark has been filed with the United
States Patent and Trademark Office pursuant to Section l(c) or Section l(d) of
the Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a Lien in
such Trademark application prior to such filing would adversely affect the
enforceability or validity of such Trademark application; and (iii) the
Borrowers’ account no. 65-P204-01-2 at TD Wealth Private Client Group, a
division of TD Bank, N.A. and all property now or hereafter held in such
securities account and any proceeds thereof and (iv) any asset subject to a
Permitted Lien (other than Liens in favor of Lender and the Senior Agent in
connection with the Senior Credit Agreement) securing obligations permitted
under Senior Credit Agreement to the extent that the grant of other Liens on
such asset (A) would result in a breach or violation of, or constitute a default
under, the agreement or instrument governing such Permitted Lien, (B) would
result in the loss of use of such asset or (C) would permit the holder of such
Permitted Lien to terminate the Grantor’s use of such asset.
Electronic Chattel Paper under Section 9-105 of the Code of such electronic
chattel paper or control under Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, §16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction Environmental
Laws means all present or future foreign, federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case relating to any matter arising out of or relating to the effect of
the environment on health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production,

-3-
#32619088 v1

--------------------------------------------------------------------------------


generation, handling, transport, treatment, storage, disposal, distribution,
discharge, release, control or cleanup of any Hazardous Substance.
Event of Default means any of the events described in Section 9 of the Note.
Exempt Accounts means any Deposit Accounts, securities accounts or other similar
accounts (i) into which there are deposited no funds other than those intended
solely to cover compensation to employees of the Loan Parties (and related
contributions to be made on behalf of such employees to health and benefit
plans) plus balances for outstanding checks for compensation and such
contributions from prior periods; or (ii) constituting employee withholding
accounts and contain only funds deducted from pay otherwise due to employees for
services rendered to be applied toward the tax obligations of such Person or its
employees.
Farm Products means
Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any agency, branch of government, department
or Person exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any corporation or
other Person owned or controlled (through stock or capital ownership or
otherwise) by any of the foregoing, whether domestic or foreign. Governmental
Authority shall include any agency, branch or other governmental body charged
with the responsibility and/or vested with the authority to administer and/or
enforce any Health Care Laws.
Fixtures mean all of the following, whether now owned or hereafter acquired by a
Grantor: plant fixtures; business fixtures; other fixtures and storage
facilities, wherever located; and all additions and accessories thereto and
replacements therefor.
General Intangibles means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the Code and, in any event, including with respect to
any Grantor, all contracts, agreements, instruments and indentures in any form,
and portions thereof, to which such Grantor is a party or under which such
Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same from time to time may be
amended, supplemented or otherwise modified, including, without limitation, (a)
all rights of such Grantor to receive moneys due and to become due to it
thereunder or in connection therewith, (b) all rights of such Grantor to damages
arising thereunder and (c) all rights of such Grantor to perform and to exercise
all remedies thereunder.
Guarantor Obligations means, collectively, with respect to each Guarantor, all
payment and performance obligations of such Guarantor hereunder or under any
other Loan Document to which such Guarantor is party.
Guarantors mean the collective reference to each Grantor other than the
Borrowers.
Guaranty means this Agreement.
Health Care Laws mean, to the extent applicable to a Loan Party, all foreign,
federal and

-4-
#32619088 v1

--------------------------------------------------------------------------------


state fraud and abuse laws relating to the regulation of pharmaceutical
products, laboratory facilities and services, healthcare providers, healthcare
professionals, healthcare facilities, clinical research facilities or healthcare
payors, including but not limited to (i) the federal Anti-Kickback Statute (42
U.S.C. (§ 1320a-7b(b)), the Stark Law (42 U.S.C. §1395nn and §1395(q)), the
civil False Claims Act (31 U.S.C. §3729 et seq.), TRICARE (10 U.S.C. Section
1071 et seq.), Section 1320a-7 and 1320a-7a of Title 42 of the United States
Code and the regulations promulgated pursuant to such statues; (ii) the Health
Insurance Portability and Accountability Act of 1996 (Pub. L. No. 104-191), as
amended by the Health Information, Technology for Economic and Clinical Health
Act of 2009 (collectively, “HTPPA”), and the regulations promulgated thereunder,
(iii) Medicare (Title XVIII of the Social Security Act) and the regulations
promulgated thereunder; (iv) Medicaid (Title XIX of the Social Security Act) and
the regulations promulgated thereunder; (v) the FD&C Act and all applicable
requirements, regulations and guidances issued thereunder by the FDA (including
FDA Law and Regulation); (vi) the Controlled Substances Act, as amended, and all
applicable requirements, regulations and guidances issued thereunder by the DEA;
(vii) CLIA, as amended, and all applicable requirements, regulations, and
guidance issued thereunder by the applicable Governmental Authority; (viii)
quality, safety and accreditation standards and requirements of all applicable
foreign and domestic federal, provincial or state laws or regulatory bodies;
(ix) all applicable licensure laws and regulations; (x) all applicable
professional standards regulating healthcare providers, healthcare
professionals, healthcare facilities, clinical research facilities or healthcare
payors; and (xi) any and all other applicable health care laws (whether foreign
or domestic), regulations, manual provisions, policies and administrative
guidance, including those related to the corporate practice of medicine,
fee-splitting, state anti-kickback or self-referral prohibitions, each of
clauses (i) through (xi) as may be amended from time to time.
Identified Claims means the Commercial Tort Claims described on Schedule 7 as
such schedule may be supplemented from time to time.
Intellectual Property shall mean all present and future: trade secrets, know-how
and other proprietary information; Trademarks and Trademark Licenses, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including Copyrights for computer programs,
but excluding commercially available off-the-shelf software and any Intellectual
Property rights relating thereto) and Copyright Licenses, and all tangible and
intangible property embodying the Copyrights, unpatented inventions (whether or
not patentable); Patents and Patent Licenses; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom, books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; customer
lists and customer information, the right to sue for all past, present and
future infringements of any of the foregoing; all other intellectual property;
and all common law and other rights throughout the world in and to all of the
foregoing.

-5-
#32619088 v1

--------------------------------------------------------------------------------


Intercompany Note means any promissory note evidencing loans made by any Grantor
to any other Grantor or its Affiliate.
Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Code (other
than the equity interest of any Subsidiaiy excluded from the definition of
Pledged Equity), (b) all “financial assets” as such term is defined in Section
8-102(a)(9) of the Code, and (c) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity.
IP Security Agreements means the Intellectual Property Security Agreements dated
on or about the Closing Date by each Loan Party signatory thereto in favor of
Lender.
Intercreditor Agreement means the Subordination and Intercreditor Agreement
among Lender, Borrowers and SWK Funding, LLC as agent for the lenders under the
Senior Credit Agreement together with any amendments or modifications thereto.
Issuers mean the collective reference to each issuer of any Investment Property.
JS Genetics Stock Purchase Agreement means that certain Stock Purchase
Agreement, dated as of August 20, 2014, by and between the Diagnostic Company
and PDI, Inc.
Legal Costs means, with respect to any Person, all reasonable, duly documented,
out-of-pocket fees and charges of any counsel, accountants, auditors,
appraisers, consultants and other professionals to such Person, and all court
costs and similar legal expenses.
Loan Party means Borrowers and each of its Subsidiaries.
Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
Loan or Loans means the loan and other financial accommodations made by Lender
to the Borrowers as evidenced by the Note.
Loan Documents means this Agreement, the Note, the Collateral Documents, the
Intercreditor Agreement and all documents, instruments and agreements delivered
in connection with the foregoing.
Material Adverse Effect means (a) a material adverse change in, or a material
and adverse effect upon, the financial condition, operations, assets, business
or properties of the Loan Parties taken as a whole, (b) a material impairment of
the ability of any Loan Party to perform any of its payment Obligations under
any Loan Document or (c) a material and adverse effect upon any material portion
of the Collateral under the Collateral Documents or upon the legality, validity,
binding effect or enforceability against any Loan Party of any material Loan
Document. For the avoidance of doubt, the investigation, inspection,
examination, audit or view of the operations of

-6-
#32619088 v1

--------------------------------------------------------------------------------


any Loan Party in the ordinary course of business by any Governmental Authority
shall not in itself be deemed to be a Material Adverse Effect or be deemed to be
an event that could or would reasonably be expected to result in or have a
Material Adverse Effect.
Note means that certain Non-Negotiable Secured Subordinated Promissory Note
issued by Borrowers in favor of Lender in the original principal amount of
$11,000,000 dated October 31, 2014 together with all renewals, extensions,
amendments, modifications or restatements thereof.
Obligations means all liabilities, indebtedness and obligations (monetary,
including post-petition interest, allowed or not) or otherwise), of Borrowers,
Guarantors or any Loan Party under the Note, this Agreement, the IP Security
Agreements or any other Loan Documents or any other document or instrument
executed in connection herewith or therewith, which are owed to any Lender or
Affiliate of a Lender, in each case howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due.
Paid in Full, Pay in Full or Payment in Full means, with respect to any
Obligations, the payment in full in cash of all such Obligations (other than
contingent indemnification obligations, yield protection and expense
reimbursement to the extent no claim giving rise thereto has been asserted in
respect of contingent indemnification obligations, and to the extent no amounts
therefor have been asserted, in the case of yield protection and expense
reimbursement obligations).
Patents shall mean all of Borrowers’ or Grantors’ (or if referring to another
Person, such other Person’s) now existing or hereafter acquired right, title and
interest in and to: (i) all patents, patent applications, inventions, invention
disclosures and improvements, and all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any political subdivision thereof, or in any other
country, and all research and development relating to the foregoing; and (ii)
the reissues, divisions, continuations, renewals, extensions and
continuations-in-part of any of the foregoing.
Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 5.
Permitted Liens has the meaning ascribed such term in the Senior Credit
Agreement as in effect as of Closing Date.
Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
Pledged Equity means the equity interests listed on Schedule 1, as amended from
time to time, together with any other equity interests, certificates, options or
rights of any nature whatsoever in respect of the equity interests of any Person
that may be issued or granted to, or held by, any Grantor while this Agreement
is in effect.

-7-
#32619088 v1

--------------------------------------------------------------------------------


Pledged Notes means all promissory notes listed on Schedule 1, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than the Diagnostic Company Note and promissory
notes issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business).
Proceeds means all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Code and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.
Receivable means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).
Secured Obligations means, collectively, all Borrower Obligations and Guarantor
Obligations.
Securities Act means the Securities Act of 1933, as amended.
Senior Agent means SWK Funding, LLC as Agent for the lenders under the Senior
Credit Agreement.
Senior Credit Agreement means that certain Credit Agreement among Borrowers,
Senior Agent, and the lenders party thereto dated as of the Closing Date
together with all amendments, renewals, extensions and modifications thereto to
the extent permitted under the Intercreditor Agreement.
Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares or other equity interests as to
have more than fifty percent (50%) of the ordinary voting power for the election
of directors or other managers of such corporation, partnership, limited
liability company or other entity. Unless the context otherwise requires, each
reference to Subsidiaries herein shall be a reference to direct and indirect
Subsidiaries of Borrowers.
Trademarks shall mean all of Grantors’ (or if referring to another Person, such
other Person’s) now existing or hereafter acquired right, title, and interest in
and to: (i) all of Borrowers’ (or if referring to another Person, such other
Person’s) trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos, other
business identifiers, all applications, registrations and recordings relating to
the foregoing as may at any time be filed in the United States Patent and
Trademark Office or in any similar office or agency of the United States, or in
any other country, and all research and development relating to the foregoing;
(ii) all renewals thereof; and (iii) all designs and general intangibles of a
like nature.
Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark,
including any of the foregoing referred to in Schedule 5.

-8-
#32619088 v1

--------------------------------------------------------------------------------


2.
Guarantee.

2.1.    Guarantee.
(a)    Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to Lender and its respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by
Borrowers when due (whether at the stated maturity, by acceleration or
otherwise) of the Borrower Obligations.
(b)    The guarantee contained in this Section 2 shall remain in full force and
effect until all of the Secured Obligations shall have been Paid in Full.
(c)    No payment made by Borrowers, any of the Guarantors, any other guarantor
or any other Person or received or collected by Lender from Borrowers, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Secured Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Secured Obligations or any
payment received or collected from such Guarantor in respect of the Secured
Obligations), remain liable for the Secured Obligations up to the maximum
liability of such Guarantor hereunder until the Secured Obligations are Paid in
Full.
2.2.    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to Lender, and each Guarantor shall remain liable to Lender for
the full amount guaranteed by such Guarantor hereunder.
2.3.    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by Lender, no
Guarantor shall be entitled to be subrogated to any of the rights of Lender
against Borrowers or any other Guarantor or any collateral security or guarantee
or right of offset held by Lender for the payment of the Secured Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from Borrowers or any other Guarantor in respect of payments made
by such Guarantor hereunder, until all of the Secured Obligations are Paid in
Full. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Secured Obligations shall not
have been Paid in Full, such amount shall be held by such Guarantor in trust for
Lender, segregated from other funds of such Guarantor, and shall, forthwith upon
receipt by such Guarantor, be promptly turned over to Lender in the exact form
received by such Guarantor (duly indorsed (but without any representation or
warranty) by such Guarantor to Lender, if required), to be applied against the
Secured Obligations, whether matured or unmatured.

-9-
#32619088 v1

--------------------------------------------------------------------------------


2.4.    Amendments, etc. with Respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by
Lender may be rescinded by Lender and any of the Secured Obligations continued,
and the Secured Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by Lender, and the Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as Lender may deem
advisable from time to time (provided that any such amendment, modification,
supplement or termination complies with the relevant provisions of the Loan
Documents, this Agreement and/or such Loan Document), and any collateral
security, guarantee or right of offset at any time held by Lender for the
payment of the Secured Obligations may be sold, exchanged, waived, surrendered
or released to the extent permitted by this Agreement and the Loan Documents.
Lender shall have no obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Secured Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.
2.5.    Guarantee Absolute and Unconditional; Waivers.
(a)    Each Guarantor agrees that this Guaranty is a guaranty of payment and
performance when due and not of collectability. The liability of Guarantor under
this Guaranty shall be absolute, irrevocable and unconditional irrespective of:
(i)
any lack of validity, regularity or enforceability of any Loan Document; (ii)
any lack of validity, regularity or enforceability of this Agreement;

(ii)
any change in the time, manner or place of payment of, or in any other term of,
all or any of the Secured Obligations, or any other amendment or waiver of or
any consent to departure from any Loan Document;

(iii)
any exchange, release or non-perfection of any security interest in any
Collateral, or any release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Secured Obligations;

(iv)
any failure on the part of Lender or any other Person to exercise, or any delay
in exercising, any right under any Loan Document; and

(v)
any other circumstance which might otherwise constitute a defense available to,
or a discharge of, Borrowers, any Guarantor or any other guarantor with respect
to the Secured Obligations (including, without limitation, all defenses based on
suretyship or impairment of collateral, and all defenses that Borrowers may
assert to the


-10-
#32619088 v1

--------------------------------------------------------------------------------


repayment of the Secured Obligations, including, without limitation, failure of
consideration, breach of warranty, payment, statute of frauds, bankruptcy, lack
of legal capacity, lender liability, accord and satisfaction, and usury), this
Agreement and the obligations of Guarantor under this Agreement, other than
payment in full of the Guarantor Obligations.
(b)    Each Guarantor hereby agrees that if Borrowers or any other guarantor of
all or a portion of the Secured Obligations is the subject of a bankruptcy or
insolvency case under applicable law, it will not assert the pendency of such
case or any order entered therein as a defense to the timely payment of the
Secured Obligations. Each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Secured Obligations and notice of or
proof of reliance by Lender upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Secured
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2, and all dealings between
Borrowers and any of the Guarantors, on the one hand, and Lender, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
(i) diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon Borrowers or any of the Guarantors with respect to the
Secured Obligations; (ii) notice of the existence or creation or renewal or
non-payment of all or any of the Secured Obligations; (iii) all diligence in
collection or protection of or realization upon any Secured Obligations or any
security for or guaranty of any Secured Obligations; (iv) any right to require
Lender, as a condition of payment or performance by Guarantor, to (A) proceed
against Borrowers, any other guarantor of the Guarantor Obligations or any other
Person, (B) proceed against or exhaust any security held from Borrowers, any
such other guarantor or any other Person, (C) proceed against or have resort to
any balance of any deposit account or credit on the books of Lender in favor of
Borrowers or any other Person or (D) pursue any other remedy in the power of
Lender whatsoever; (v) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of Borrowers or any other Guarantor
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guarantor Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Borrowers or
any other Guarantor from any cause other than payment in full of the Guarantor
Obligations; (vi) any defense based upon Lender’s errors or omissions in the
administration of the Guarantor Obligations, except errors and omissions
resulting from Lender’s negligence, bad faith, or willful misconduct and
(vii)(A) any legal or equitable discharge of Guarantor’s obligations hereunder
and (B) any rights to set-offs, recoupments and counterclaims.
(c)    When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against Borrowers, any other Guarantor or any other
Person or against any collateral security or guarantee for the Secured
Obligations or any right of offset with respect thereto, and any failure by
Lender to make any such demand, to pursue such other rights or remedies or to
collect any payments from Borrowers, any other Guarantor or any other Person or
to realize upon any such collateral security or guarantee

-11-
#32619088 v1

--------------------------------------------------------------------------------


or to exercise any such right of offset, or any release of Borrowers, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Lender against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings. Each Guarantor agrees that it is not a
surety for purposes of any state statutes providing defenses for sureties, and
each Guarantor waives any right that it may have under such statutes to assert
the applicability thereof to the provisions of this Agreement to require that
Lender commence action against Borrowers or any other Person or against any of
the Collateral.
(d)    Lender may, from time to time, at its sole discretion and without notice
to any Guarantor (or any of them), take any or all of the following actions: (i)
retain or obtain a security interest in any property to secure any of the
Secured Obligations or any obligation hereunder, (ii) retain or obtain the
primary or secondary obligation of any obligor or obligors with respect to any
of the Secured Obligations, (iii) extend or renew any of the Secured Obligations
for one or more periods (whether or not longer than the original period), alter
or exchange any of the Secured Obligations, or release or compromise any
obligation of any Guarantor or any obligation of any nature of any other obligor
with respect to any of the Secured Obligations, (iv) release any guaranty or
right of offset or its security interest in, or surrender, release or permit any
substitution or exchange for, all or any part of any property securing any of
the Secured Obligations or any obligation hereunder, or extend or renew for one
or more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such property, and (v) resort to any Guarantor for payment of any
of the Secured Obligations when due, whether or not Lender shall have resorted
to any property securing any of the Secured Obligations or any obligation
hereunder or shall have proceeded against any other Guarantor or any other
obligor primarily or secondarily obligated with respect to any of the Secured
Obligations.
2.6.    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to Lender without set-off or counterclaim in Dollars at the office of
Lender.
3.
Grant of Security Interest.

(a)    Each Grantor hereby assigns and transfers to Lender, and hereby grants to
Lender and (to the extent provided herein) its Affiliates, a security interest
in all of the following:
(i)
all of each Grantor’s right, title and interest in and to all of such Grantor’s
assets, including any and all personal property, Accounts, Chattel Paper
(including Electronic Chattel Paper), Deposit Accounts, Documents, Equipment,
Farm Products, Fixtures, General Intangibles, Goods, Health-Care-Insurance
Receivables, Instruments, Intellectual Property, Inventory, Investment Property,
Letter-of-Credit Rights, Software, Money, Supporting Obligations and Identified
Claims, in each case whether now owned or at any time hereafter acquired or
arising,


-12-
#32619088 v1

--------------------------------------------------------------------------------


(ii)
all books and records pertaining to any of the foregoing, (iii) all Proceeds and
products of any of the foregoing, and

(iii)
all collateral security and guarantees given by any Person with respect to any
of the foregoing,

(all of the foregoing, collectively, the “Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Secured Obligations;
provided, that the Collateral shall not include the Excluded Property.
(b)    Each Grantor shall promptly notify Lender of any Commercial Tort Claims
related to the Loans in which such Grantor has an interest arising after the
Closing Date and shall provide all necessary information concerning each such
Commercial Tort Claim and make all necessary filings with respect thereto to
perfect Lender’s first-priority security interest (subject to Permitted Liens)
therein.
(c)    Each Grantor has full right and power to grant to Lender, for the benefit
of Lender, a perfected, first-priority security interest (subject to Permitted
Liens) and Lien on the Collateral pursuant to this Agreement, subject to no
transfer or other restrictions or Liens of any kind in favor of any other Person
(subject to any Permitted Liens). Except with respect to any financing statement
(i) securing debt to be paid off as of the Closing Date, (ii) securing Permitted
Liens, or (iii) filed on behalf of Lender, no financing statement relating to
any of the Collateral is on file in any public office. No Grantor is party to
any agreement, document or instruction that conflicts with this Section 3.
(d)    Each Grantor hereby authorizes Lender to prepare and file financing
statements provided for by the Code and to take such other action as may be
required, in Lender’s sole discretion, to perfect and to continue the perfection
of Lender’s security interest in the Collateral.
(e)    Irrespective of any provision in this Agreement, the prior consent of
Lender shall not be required in connection with the licensing or sublicensing of
Intellectual property pursuant to collaborations, licenses or other strategic
transactions with third parties (“Permitted Licenses”) executed in the normal
course of Borrowers’ business.
4.
Representations and Warranties.

To induce Lender to enter into the Loan Documents and to induce Lender to extend
credit to Borrowers thereunder, each Grantor jointly and severally hereby
represents and warrants to Lender that:
4.1.    Title; Other Liens. Except for Permitted Liens and Liens granted in
favor of the Senior Agent in connection with the Senior Credit Agreement, the
Grantors own each item of the Collateral that they purport to own free and clear
of any and all Liens or claims of others. As of the Closing Date (or the date
such Grantor joins this Agreement as it relates to such Grantor), no financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except filings
evidencing Permitted Liens and filings for which

-13-
#32619088 v1

--------------------------------------------------------------------------------


termination statements have been delivered to Lender or filings evidencing the
Liens granted in favor of the Senior Agent in connection with the Senior Credit
Agreement.
4.2.    Perfected Second Priority Liens. Each Grantor has full right and power
to grant to Lender the security interests contemplated herein, and the security
interests granted pursuant to this Agreement are prior to all other Liens on the
Collateral in existence on the date hereof except for Permitted Liens and Liens
granted in favor of the Senior Agent in connection with the Senior Credit
Agreement.
4.3.    Grantor Information. Schedule 3 sets forth, as of the Closing Date (or
the date such Grantor joins this Agreement as it relates to such Grantor), (a)
each Grantor’s jurisdiction of organization, (b) the location of each Grantor’s
chief executive office, (c) each Grantor’s exact legal name as it appears on its
organizational documents, (d) each Grantor’s federal business or tax
identification number, and (e) each Grantor’s organizational identification
number.
4.4.    Collateral Locations. Schedule 4 sets forth, as of the Closing Date (or
the date such Grantor joins this Agreement as it relates to such Grantor), (a)
each place of business of each Grantor (including its chief executive office),
(b) all locations where all Inventory and the Equipment owned by each Grantor is
kept, which may be located at other locations within the United States, and (c)
whether each such Collateral location and place of business (including each
Grantor’s chief executive office) is owned or leased (and if leased, specifies
the complete name and notice address of each lessor as set forth in the relevant
lease). No Collateral is located outside the United States or in the possession
of any lessor, bailee, warehouseman or consignee, except as indicated on
Schedule 4.
4.5.    Certain Property. Except as set forth on Schedule 9, none of the
Collateral constitutes, or is the Proceeds of, (a) Farm Products, (b)
Health-Care-Insurance Receivables or (c) vessels, aircraft or any other property
subject to any certificate of title or other registration statute of the United
States, any state or other jurisdiction, except for personal vehicles owned by
the Grantors and used by employees of the Grantors in the ordinary course of
business.
4.6.    Investment Property.
(a)    The shares of Pledged Equity pledged by each Grantor hereunder constitute
all the issued and outstanding equity interests of each Issuer owned by such
Grantor.
(b)    All of the Pledged Equity issued by a Subsidiaiy of the Grantor has been
duly and validly issued and is fully paid and nonassessable.
(c)    Each of the Intercompany Notes (if any) constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing).

-14-
#32619088 v1

--------------------------------------------------------------------------------


(d)    Schedule 1 lists all Investment Property owned by each Grantor as of the
Closing Date (or the date such Grantor joins this Agreement as it relates to
such Grantor) (other than the Diagnostic Company Note). Each Grantor is the
record and beneficial owner of the Investment Property pledged by it hereunder
that it purports to own, free of any and all Liens or options in favor of, or
claims of, any other Person, except the security interest created by this
Agreement and Liens in favor of the Senior Agent under the Senior Credit
Agreement and, in the case of Investment Property which does not constitute
Pledged Equity issued by a Subsidiary of the Grantor or Intercompany Notes, for
Permitted Liens.
4.7.    Receivables.
(a)    Subject to the Intercreditor Agreement, no amount payable to such Grantor
under or in connection with any Receivable is evidenced by any Instrument or
Chattel Paper which has not been delivered to Lender.
(b)    The amounts represented by such Grantor to Lender from time to time as
owing to such Grantor in respect of the Receivables (to the extent such
representations are required by any of the Loan Documents) will at all such
times be accurate in all material respects, subject to the inability to collect
Receivables in the ordinary course of business.
4.8.    Intellectual Property.
(a)    Schedule 5 lists all Intellectual Property owned by each Grantor in its
own name (or a former name) on the Closing Date (or the date such Grantor joins
this Agreement as it relates to such Grantor).
(b)    On the Closing Date (or the date such Grantor joins this Agreement as it
relates to such Grantor), all Intellectual Property owned by any Grantor is
valid, subsisting, unexpired and enforceable, has not been abandoned and, to
such Grantor’s knowledge, does not infringe on the intellectual property rights
of any other Person.
(c)    Except as set forth in Schedule 5, as of the Closing Date (or the date
such Grantor joins this Agreement as it relates to such Grantor), none of the
Intellectual Property owned by a Grantor is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor.
(d)    Except as set forth in Schedule 5, no holding, decision or judgment has
been rendered by any Governmental Authority which would limit, cancel or
question the validity of, or any Grantor’s rights in, any Intellectual Property
owned by any Grantor.
(e)    Except as set forth in Schedule 5, no action or proceeding is pending,
or, to the knowledge of such Grantor, threatened, as of the Closing Date (or the
date such Grantor joins this Agreement as it relates to such Grantor) (i)
seeking to limit, cancel or question the validity of any Intellectual Property
or any Grantor’s ownership interest therein, or (ii) which, if adversely
determined, would materially and adversely affect the value of any Intellectual
Property.

-15-
#32619088 v1

--------------------------------------------------------------------------------


(f)    Each Grantor owns and possesses or has a license or other right to use
all Intellectual Property as is necessary for the conduct of the businesses of
such Grantor, without any infringement, to such Grantor’s knowledge, upon rights
of others.
4.9.    Deposit Accounts and Other Accounts. All Deposit Accounts and all other
bank accounts, securities accounts and other accounts maintained by each Grantor
as of the Closing Date (or the date such Grantor joins this Agreement as it
relates to such Grantor), are described on Schedule 6 hereto, which description
includes for each such account the name of the Grantor maintaining such account,
the name, address, telephone and fax numbers of the financial institution at
which such account is maintained, the account number and the account officer, if
any, of such account.
4.10.    Excluded Property. Except as set forth in Schedule 8. each Grantor
represents, warrants and covenants that it does not, as of the Closing Date (or
the date such Grantor joins this Agreement as it relates to such Grantor), own
any Excluded Property, which when aggregated, are material to the business of
such Grantor.
5.
Covenants.

Each Grantor covenants and agrees with Lender that, from and after the date of
this Agreement until the Secured Obligations shall have been Paid in Full:
5.1.    Delivery of Instruments, Certificated Securities and Chattel Paper. If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument (other than the Diagnostic Company Note)
(other than, for greater certainty, a license agreement), Certificated Security
or Chattel Paper, such histrument, Certificated Security or Chattel Paper shall,
subject to the Intercreditor Agreement, be promptly delivered to Lender, duly
indorsed in a manner reasonably satisfactoiy to Lender, to be held as Collateral
pursuant to this Agreement and in the case of Electronic Chattel Paper, the
applicable Grantor shall cause Lender to have control thereof within the meaning
set forth in Section 9-105 of the Code. In the event that an Event of Default
shall have occurred and be continuing, upon the request of Lender, any
Instrument, Certificated Security or Chattel Paper not theretofore delivered to
Lender and at such time being held by any Grantor shall, subject to the
Intercreditor Agreement, be immediately delivered to Lender, duly indorsed in a
manner satisfactory to Lender, to be held as Collateral pursuant to this
Agreement and in the case of Electronic Chattel Paper, the applicable Grantor
shall cause Lender to have control thereof within the meaning set forth in
Section 9-105 of the Code.
5.2.    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Except as expressly permitted by this Agreement, such Grantor shall
maintain the security interest created by this Agreement as a perfected security
interest having at least the priority described in Section 4.2 and shall defend
such security interest against the claims and demands of all Persons whomsoever,
provided that, unless otherwise required by Lender in writing at any time
following the occurrence and continuance of an Event of Default, such security
interest need not be perfected in property of the Grantor in which a security
interest may not be perfected by filing a financing statement under the Code,
having a value less than $100,000 individually or

-16-
#32619088 v1

--------------------------------------------------------------------------------


$350,000 in the aggregate.
(b)    Such Grantor will furnish to Lender from time to time statements and
schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as Lender may reasonably
request, all in reasonable detail.
(c)    At any time and from time to time, upon the reasonable written request of
Lender, and at the sole expense of such Grantor, such Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as Lender may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including (i) filing any financing or
continuation statements under the Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby, (ii) in the
case of Investment Property, Deposit Accounts, Electronic Chattel Paper and
Letter of Credit Rights and any other relevant Collateral, taking any actions
necessary to enable Lender to obtain “control” (within the meaning of Code) with
respect thereto, in each case pursuant to documents in form and substance
reasonably satisfactoiy to Lender, provided that so long as no Event of Default
has occurred and is continuing, no Grantor shall be required to cause the Lender
to have control over such Investment Property, Electronic Chattel Paper, Letter
of Credit Rights or other relevant Collateral (other than any Deposit Account)
having a value less than $100,000 individually or $350,000 in the aggregate and
(iii) during the continuance of an Event of Default, if requested by Lender,
subject to the Intercreditor Agreement, delivering, to the extent permitted by
law, any original motor vehicle certificates of title received by such Grantor
from the applicable secretary of state or other Governmental Authority after
information reflecting Lender’s security interest has been recorded therein.
(d)    Such Grantor authorizes Lender to, at any time and from time to time,
file financing statements, continuation statements, and amendments thereto that
describe the Collateral (including describing the Collateral as “all assets” of
each Grantor, or words of similar effect), and which contain any other
information required pursuant to the Code for the sufficiency of filing office
acceptance of any financing statement, continuation statement, or amendment, and
each Grantor agrees to furnish any such information to Lender promptly upon
request. Any such financing statement, continuation statement, or amendment may
be signed (to the extent signature of a Grantor is required under applicable
law) by Lender on behalf of any Grantor and may be filed at any time in any
jurisdiction.
(e)    Such Grantor shall, subject to the Intercreditor Agreement, at any time
and from time to time, take such steps as Lender may reasonably request for
Lender (i) to obtain an acknowledgement, in form and substance reasonably
satisfactoiy to Lender, of any bailee having possession of any of the Collateral
(provided that such Grantor shall not be required to obtain any such
acknowledgement as it relates to Collateral having a value less than $100,000
individually or $350,000 in the aggregate (unless otherwise required by Lender
in writing at any time following the occurrence and continuance of an Event of
Default), stating that the bailee holds such Collateral for Lender, (ii) to
obtain “control” of any Letter- of-Credit Rights, or Electronic Chattel Paper
(within the meaning of the code) with any agreements establishing control to be
in form and substance reasonably satisfactory to Lender (provided that such
Grantor shall not be required to ensure Lender

-17-
#32619088 v1

--------------------------------------------------------------------------------


has “control” over any such Collateral described in this clause (ii) having a
value less than $100,000 individually or $350,000 in the aggregate unless
otherwise required by Lender in writing at any time following the occurrence and
continuance of an Event of Default) and (iii) otherwise to insure the continued
perfection and priority of Lender’s security interest in any of the Collateral
and of the preservation of its rights therein to the extent required in this
Agreement and the Loan Documents.
(f)    Without limiting the generality of the foregoing, if such Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall, subject to the Intercreditor Agreement, promptly notify
Lender thereof and, at the request of Lender, shall take such action as Lender
may reasonably request to vest in Lender “control” under Section 9-105 of the
Code of such electronic chattel paper or control under Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, § 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record. Lender agrees with the Grantors
that Lender will arrange, pursuant to procedures reasonably satisfactoiy to
Lender and so long as such procedures will not result in Lender’s loss of
control, for the Grantors to make alterations to such electronic chattel paper
or transferable record permitted under Section 9-105 of the Code or, as the case
may be, Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or §16 of the Uniform Electronic Transactions Act for a party in
control to make without loss of control, unless an Event of Default has occurred
and is continuing or would occur after taking into account any action by any
Grantor with respect to such electronic chattel paper or transferable record.
5.3.    Changes in Locations, Name, etc. Grantor shall not, except upon 30
days’prior written notice to Lender and delivery to Lender of (a) all additional
financing statements and other documents reasonably requested by Lender as to
the validity, perfection and priority of the security interests provided for
herein and (b) if applicable, a written supplement to Schedule 4 showing any
additional location at which Inventoiy or Equipment having a value gi’eater than
$100,000 at any single location:
(i)
permit any of the Inventoiy or Equipment to be kept at a location other than
those listed on Schedule 4; provided, that up to $100,000 in fair market value
of any such Inventory and Equipment may be kept at other locations;

(ii)
change the location of its chief executive office from that specified on
Schedule 3 or in any subsequent notice delivered pursuant to this Section 5.3;
or

(iii)
change its name, identity or corporate structure (including without limitation,
the merger into or with any other Person).

Such Grantor shall not change its jurisdiction of organization without the prior
written consent of Lender, which consent will not be unreasonably withheld or
delayed.

-18-
#32619088 v1

--------------------------------------------------------------------------------


5.4.    Notices. Such Grantor will advise Lender promptly, in reasonable detail,
of:
(a)    any Lien (other than Permitted Liens) or Liens granted in favor of the
Senior Agent in connection with the Senior Credit Agreement on any of the
Collateral; and
(b)    the occurrence of any other event which could reasonably be expected to
have a material and adverse effect on the aggregate value of the Collateral or
on the Liens created hereby.
5.5.    Investment Property.
(a)    If such Grantor shall become entitled to receive or shall receive any
certificate, option or rights in respect of the equity interests of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any of the Pledged Equity, or otherwise in respect thereof, such Grantor
shall accept the same as the agent of Lender, hold the same in trust for Lender
and, subject to the Intercreditor Agreement, deliver the same forthwith to
Lender in the exact form received, duly indorsed (but without any representation
or warranty) by such Grantor to Lender, if required, together with an undated
instrument of transfer covering such certificate duly executed in blank by such
Grantor, to be held by Lender, subject to the terms hereof, as additional
Collateral for the Secured Obligations. Upon the occurrence and during the
continuance of an Event of Default, (i) any sums paid upon or in respect of the
Investment Property upon the liquidation or dissolution of any Issuer shall be
paid over to Lender to be held, at Lender’s option, either by it hereunder as
additional Collateral for the Secured Obligations or applied to the Secured
Obligations as provided in Section 6.5, and (ii) in case any distribution of
capital shall be made on or in respect of the Investment Propeity or any
propeity shall be distributed upon or with respect to the Investment Propeity
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected Lien in favor of Lender and
subject to the Intercreditor Agreement, be delivered to Lender to be held, at
Lender’s option, either by it hereunder as additional Collateral for the Secured
Obligations or applied to the Secured Obligations as provided in Section 6.5.
Upon the occurrence and during the continuance of an Event of Default, if any
sums of money or property so paid or distributed in respect of the Investment
Property shall be received by such Grantor, such Grantor shall, until such money
or property is paid or delivered to Lender, hold such money or propeity in trust
for Lender, segregated from other funds of such Grantor, as additional
Collateral for the Secured Obligations.
(b)    Without the prior written consent of Lender, such Grantor will not, so
long as an Event of Default has occurred and is continuing, (i) vote to enable,
or take any other action to permit, any Issuer to issue any equity interests of
any nature or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any equity interests of any
nature of any Issuer, (ii) sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Investment Propeity or
Proceeds thereof (except pursuant to a transaction expressly permitted by the
Senior Credit Agreement as in effect as of the Closing) other than, with respect
to Investment Propeity not constituting Pledged Equity or Pledged Notes, and
such action which is not prohibited by the Senior Credit Agreement, (iii)
create, incur or permit to exist any Lien or option in favor of, or any claim of
any Person with respect to, any of the Investment Property or Proceeds thereof,
or any interest therein, except for Permitted Liens and Liens granted in favor

-19-
#32619088 v1

--------------------------------------------------------------------------------


of the Senior Agent in connection with the Senior Credit Agreement, or (iv)
enter into any agreement or undertaking restricting the right or ability of such
Grantor or Lender to sell, assign or transfer any of the Investment Propeity or
Proceeds thereof, except, with respect to such Investment Property,
shareholders’ agreements entered into by such Grantor with respect to Persons in
which such Grantor maintains an ownership interest of 50% or less.
(c)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify Lender promptly in writing of the
occurrence of any of the events described in Section 5.5(a) with respect to the
Investment Propeity issued by it and (iii) the terms of Sections 6.3(c) shall
apply to such Grantor with respect to all actions that may be required of it
pursuant to Section 6.3(c) regarding the Investment Propeity issued by it.
5.6.    Receivables.
(a)    Other than in the ordinary course of business, without the prior written
consent of Lender, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could materially adversely affect the value thereof, to the
extent that any action in clauses (i) - (iv) above could reasonably be expected
to have a Material Adverse Effect
(b)    Such Grantor will deliver to Lender a copy of each material demand,
notice or document received by it that questions or calls into doubt the
validity or enforceability of more than 10% of the aggregate amount of the then
outstanding Receivables for all Grantors.
5.7.    Intellectual Property.
(a)    Such Grantor (either itself or through licensees) will (i) continue to
use each Trademark on each and every trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable law, (iv) not adopt or use any mark which is confusingly similar or a
colorable imitation of such Trademark unless Lender shall obtain a perfected
security interest in such mark pursuant to this Agreement and the IP Security
Agreement, and (v) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way, to the extent that any action in clauses (i)
- (v) could reasonably be expected to have a Material Adverse Effect.
(b)    Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent may become forfeited, abandoned or
dedicated to the public, to the extent such act or omission could reasonably be
expected to have a Material Adverse Effect.

-20-
#32619088 v1

--------------------------------------------------------------------------------


(c)    Such Grantor (either itself or through licensees) (i) will employ each
Copyright and (ii) will not (and will not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any material
portion of the Copyrights may become invalidated or otherwise impaired and which
could reasonably be expected to have a Material Adverse Effect. Such Grantor
will not (either itself or through licensees) do any act whereby any material
portion of the Copyrights may fall into the public domain and which could
reasonably be expected to have a Material Adverse Effect.
(d)    Such Grantor (either itself or through licensees) will not do any act
that knowingly uses any Intellectual Property to infringe the intellectual
property rights of any other Person.
(e)    Such Grantor will notify Lender promptly if it knows, or has reason to
know, that any application or registration relating to any Intellectual Property
may become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, or any court or tribunal
in any country) regarding, such Grantor’s ownership of, or the validity of, any
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same, except to the extent that such forfeiture, abandonment or
dedication, or adverse determination or development would not reasonably be
expected to have a Material Adverse Effect.
(f)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall promptly report
such filing to Lender. Upon the request of Lender, such Grantor shall execute
and deliver, and have recorded, any and all agreements, instruments, documents,
and papers as Lender may reasonably request to evidence Lender’s security
interest in any Copyright, Patent or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.
(g)    Such Grantor will take all reasonable and necessaiy steps to maintain and
pursue each application referred to in Section 5,17(f), (and to obtain the
relevant registration), except to the extent the failure to maintain and pursue
such application would not reasonably be expected to have a Material Adverse
Effect, and to maintain each registration of all Intellectual Property owned by
it, except to the extent that the failure to maintain registration of all
Intellectual Property owned by it would not reasonably be expected to have a
Material Adverse Effect.
(h)    In the event that any Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Propeity and (ii) if such
Intellectual Property is of material economic value, promptly notify Lender
after it learns thereof and, to the extent, in its reasonable judgment, such
Grantor determines it appropriate under the circumstances, sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

-21-
#32619088 v1

--------------------------------------------------------------------------------


5.8.    Deposit Accounts and Other Accounts. Such Grantor hereby authorizes the
financial institutions at which such Grantor maintains a Deposit Account, other
bank account, securities account or other account to provide Lender with such
information with respect to such account as Lender may from time to time
reasonably request, and each Grantor hereby consents to such information being
provided to Lender. Such Grantor will cause each financial institution at which
such Grantor maintains a Deposit Account or other account to enter into a
control agreement or other similar agreement with Lender and such Grantor, in
form and substance reasonably satisfactory to Lender, in order to give Lender
“control” (within the meaning set forth in Section 9-104 of the Code) of such
account, except for Exempt Accounts.
5.9.    Other Matters. Such Grantor shall cause to be delivered to Lender, at
Lender’s request, a Collateral Access Agreement with respect to (a) each bailee
with which such Grantor keeps Inventory or other assets as of the Closing Date
having a value in excess of $50,000 and (b) each landlord which leases real
property (and the accompanying facilities) to such Grantor as of the Closing
Date at which it maintains its chief executive office or a substantial amount of
its books or records. If such Grantor shall (x) cause to be delivered Inventory
or other propeity having a value in excess of $50,000 to any bailee after the
Closing Date, such Grantor shall on or prior to such delivery cause such bailee
to sign a Collateral Access Agreement or (y) enter into any lease for real
property after the Closing Date at which it maintains its chief executive office
or a substantial amount of its books and records, such Grantor shall on or prior
to the first day of the term of such lease cause the landlord to sign a
Collateral Access Agreement.
5.10.    Commercial Tort Claims. If such Grantor shall at any time acquire any
Commercial Tort Claim, such Grantor shall promptly notify Lender thereof in
writing, therein providing a reasonable description and summary thereof, and
upon delivery thereof to Lender, such Grantor shall be deemed to thereby grant
to Lender (and such Grantor hereby grants to Agent) a security interest in such
Commercial Tort Claim and all proceeds thereof, and such Grantor shall execute
such documentation as Lender shall require in order to document and effectuate
such grant of a security interest.
5.11.    Further Assurances; Subsidiary Joinder. The Borrowers shall take, and
cause each other Loan Party to take, such actions as are necessary or as Lender
may reasonably request from time to time to ensure that the Secured Obligations
are secured by a perfected Lien in favor Lender (subject only to Permitted Liens
and Liens granted to the Senior Agent in connection with the Senior Credit
Agreement) on substantially all of the assets of the Borrowers and each
Subsidiary of the Borrowers (as well as equity interests of each Subsidiary any
Borrower) and guaranteed by all of the Subsidiaries of Borrowers (including,
promptly upon the acquisition or creation thereof, any Subsidiary of Borrowers
acquired or created after the Closing Date), in each case including (a) the
execution and delivery of guaranties, security agreements, pledge agreements,
mortgages, deeds of trust, financing statements and other documents, and the
filing or recording of any of the foregoing and (b) the delivery of certificated
securities (if any) and other Collateral with respect to which perfection is
obtained by possession but excluding (a) the requirement for the Loan Parties to
execute and deliver leasehold mortgages, and (b) any other Excluded Collateral
as defined in this Agreement.
6.
Remedial Provisions.


-22-
#32619088 v1

--------------------------------------------------------------------------------


6.1.    Certain Matters Relating to Receivables.
(a)    At any time and from time to time after the occurrence and during the
continuance of an Event of Default, Lender shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information Lender may reasonably require in connection with such
test verifications. At any time and from time to time after the occurrence and
during the continuance of an Event of Default, upon Lender’s reasonable request
and at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others reasonably satisfactory to Lender to furnish to
Lender reports showing reconciliations, agings and test verifications of, and
trial balances for, the Receivables.
(b)    If required by Lender at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
or received by or on behalf of any Grantor, subject to the Intercreditor
Agreement (i) shall be forthwith (and, in any event, within 2 Business Days)
deposited by such Grantor in the exact form received, duly indorsed (but without
any representation or warranty) by such Grantor to Lender if required, in a
collateral account maintained under the sole dominion and control of Lender, for
application to the Secured Obligations in accordance with Section 6.5, and (ii)
until so turned over, shall be held by such Grantor in trust for Lender,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
(c)    At any time and from time to time after the occurrence and during the
continuance of an Event of Default, subject to the Intercreditor Agreement, at
Lender’s request, each Grantor shall deliver to Lender all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including all original orders, invoices and
shipping receipts.
6.2.    Communications with Obligors; Grantors Remain Liable.
(a)    Lender in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to Lender’s reasonable
satisfaction the existence, amount and terms of any Receivables.
(b)    Upon the request of Lender at any time after the occurrence and during
the continuance of an Event of Default, each Grantor shall notify obligors on
the Receivables that the Receivables have been assigned to Lender and that
payments in respect thereof shall be made directly to Lender.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable in respect of each of the Receivables to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. No Lender
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by Lender

-23-
#32619088 v1

--------------------------------------------------------------------------------


of any payment relating thereto, nor shall Lender be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
(d)    For the purpose of enabling Lender to exercise rights and remedies under
this Agreement, each Grantor hereby grants to Lender, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license or sublicense any Intellectual
Property that constitutes part of the Collateral now owned or hereafter acquired
by such Grantor, to the extent such Intellectual Property may be so licensed or
sublicensed, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.
6.3.    Investment Property.
(a)    Unless an Event of Default shall have occurred and be continuing and
Lender shall have given notice to the relevant Grantor of Lender’s intent to
exercise its corresponding rights pursuant to Section 6.3(b). each Grantor shall
be permitted to receive all cash dividends and distributions, payments and
Proceeds paid in respect of the Pledged Equity, the Pledged Notes and all other
Investment Property that constitutes Collateral, to the extent permitted in the
Senior Credit Agreement, and to exercise all voting and other rights and any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Pledged Equity, Pledged Notes and
Investment Property (including the right to exchange at its discretion any and
all of the Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other structure
of any Issuer, or upon the exercise by such Grantor of any right, privilege or
option pertaining to such Pledged Equity, Pledged Notes or Investment Property,
and in connection therewith, the right to deposit and deliver any and all of
such Pledged Equity, Pledged Notes and Investment Property with any committee,
depositaiy, transfer agent, registrar or other designated agency upon such terms
and conditions as such Grantor may determine); provided, that no vote shall be
cast or other right exercised or action taken which would be inconsistent with
or result in any violation of any provision of the Senior Credit Agreement or
this Agreement.
(b)    If an Event of Default shall occur and be continuing, upon notice to the
relevant Grantor, subject to the Intercreditor Agreement, Lender shall have the
right to (i) receive any and all cash dividends and distributions, payments or
other Proceeds paid in respect of the Investment Property and make application
thereof to the Secured Obligations in accordance with Section 6.5. (ii) register
any or all of the Investment Property in the name of Lender or its nominee,
(iii) exercise, or permit its nominee to exercise, all voting and other rights
pertaining to such Investment Property, and (iv) exercise, or permit its nominee
to exercise, any and all rights of conversion, exchange and subscription and any
other rights, privileges or options pertaining to such Investment Property as if
it were the absolute owner thereof (including the right to exchange at its

-24-
#32619088 v1

--------------------------------------------------------------------------------


discretion any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other structure of any Issuer, or upon the exercise by any
Grantor or Lender of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositaiy,
transfer agent, registrar or other designated agency upon such terms and
conditions as Lender may determine), all without liability except to account for
property actually received by it, but Lender shall have no duty to any Grantor
to exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from Lender in writing that (x) states that an Event
of Default has occurred and is continuing and (y) is otherwise in accordance
with the terms of this Agreement and the Loan Documents, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends, distributions or other payments with
respect to the Investment Property directly to Lender.
6.4.    Proceeds to be Turned Over To Lender. In addition to the rights of
Lender specified in Section 6.1 with respect to payments of Receivables, if an
Event of Default shall occur and be continuing, all such Proceeds of Collateral
received by or on behalf of any Grantor consisting of cash, checks and other
cash equivalent items shall be held by such Grantor in trust for Lender,
segregated from other funds of such Grantor, and shall, at the written request
of Lender and subject to the Intercreditor Agreement, forthwith upon receipt by
such Grantor, be turned over to Lender in the exact form received by such
Grantor (duly indorsed (but without any representation or warranty) by such
Grantor to Lender, if required). All Proceeds received by Lender hereunder shall
be applied to the Secured Obligations as provided in Section 6.5.
6.5.    Application of Proceeds. If an Event of Default shall have occurred and
be continuing, Lender shall apply all or any part of Proceeds held in any
collateral account established pursuant hereto or otherwise received by Lender
to the payment of the Secured Obligations.
6.6.    Code and Other Remedies. If an Event of Default shall occur and be
continuing, Lender, may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the Code, or any other applicable foreign or
domestic law. Without limiting the generality of the foregoing, if an Event of
Default shall occur or be continuing, Lender, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of Lender or elsewhere upon such terms
and conditions as it may deem

-25-
#32619088 v1

--------------------------------------------------------------------------------


advisable and at such prices as it may deem best, for cash or on credit or for
future delivery with assumption of any credit risk. Lender may disclaim any
warranties that might arise in connection with any such lease, assignment, grant
of option or other disposition of Collateral and have no obligation to provide
any warranties at such time. Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Such sales may be adjourned and continued from time
to time with or without notice. Lender shall have the right to conduct such
sales on any Grantor’s premises or elsewhere and shall have the right to use any
Grantor’s premises without charge for such time or times as Lender deems
necessary or advisable. Each Grantor further agrees after an Event of Default
has occurred and is continuing, at Lender’s request, to assemble the Collateral
and make it available to Lender at places which Lender shall reasonably select,
whether at such Grantor’s premises or elsewhere. Lender shall apply the net
proceeds of any action taken by it pursuant to this Section 6.6, after deducting
all reasonable costs and expenses of eveiy kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of Lender hereunder, including
reasonable attorneys’ fees and disbursements, to the payment of the Secured
Obligations. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against Lender arising out of the
exercise by them of any rights hereunder, except to the extent such claims,
damages or demands arise from the gross negligence, willful misconduct or bad
faith of the Lender. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper so long as (a) it is given at least 15 days before such sale or other
disposition, and (b) contains such information as may be prescribed by
applicable law.
6.7.    Pledged Equity. Each Grantor recognizes that Lender may be unable to
effect a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained in the Securities Act and other applicable securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Lender shall be
under no obligation to delay a sale of any of the Pledged Equity for the period
of time necessary to permit the Issuer thereof to register such securities or
other interests for public sale under the Securities Act, or other applicable
state securities laws, even if such Issuer would agree to do so.
6.8.    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient for
the Secured Obligations to be Paid in Full and the fees and disbursements of any
attorneys employed by Lender to collect such deficiency.
6.9.    Permitted Licenses. Lender covenants and agrees that in connection with
any foreclosure or other excercies of Lender’s rights with respect to Permitted
Licenses, Lender shall not terminate, limit or otherwise adversely affect the
rights of licensees or sublicensees under such

-26-
#32619088 v1

--------------------------------------------------------------------------------


Permitted Licenses, so long as such licensee or sublicensee is not then
otherwise in default, under the applicable Permitted License in a way that would
permit the applicable licensor to teriminate such Permitted License.
7.
Agent.

7.1.    Lender’s Appointment as Attorney-in-Fact. etc.
(a)    Each Grantor hereby irrevocably constitutes and appoints Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact and proxy with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of strictly carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives Lender the power and right, on behalf of and at the expense
of such Grantor, without notice to or assent by such Grantor, to do any or all
of the following to the extent otherwise expressly permitted by the terms of
this Agreement and the Loan Documents (including the satisfaction of any
requirement to give notice to such Grantor prior to doing any of the following):
(i)
in the name of such Grantor or its own name, or otherwise, take possession of
and indorse (but without any representation or warranty) and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Receivable or with respect to any other Collateral and file any claim
or take any other action or proceeding in any court of law or equity or
otherwise reasonably deemed appropriate by Lender for the purpose of collecting
any and all such moneys due under any Receivable or with respect to any other
Collateral whenever payable;

(ii)
in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as Lender
may reasonably request to evidence Lender’s security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

(iii)
discharge Liens levied or placed on or threatened against the Collateral, and
effect any repairs or insurance called for by the terms of this Agreement and
pay all or any part of the premiums therefor and the costs thereof;

(iv)
execute, in connection with any sale provided for in Section 6,6 or 6/7, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v)
(A) direct any party liable for any payment under any of the Collateral


-27-
#32619088 v1

--------------------------------------------------------------------------------


to make payment of any and all moneys due or to become due thereunder directly
to Lender or as Lender shall direct; (B) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (C)
sign and indorse (but without any representation or warranty) any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (F)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as Lender may deem
appropriate; (G) assign any Copyright, Patent or Trademark, throughout the world
for such term or terms, on such conditions, and in such manner, as Lender shall
in its sole discretion determine; (H) vote any right or interest with respect to
any Investment Property; (I) order good standing certificates and conduct lien
searches in respect of such jurisdictions or offices as Lender may deem
appropriate; and (J) generally sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though Lender were the absolute owner thereof for all purposes,
and do, at Lender’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which Lender deems necessary to protect, preserve
or realize upon the Collateral and Lender’s security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
(b)    THE POWER-OF-ATTORNEY AND PROXY GRANTED HEREBY IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW. SUCH PROXY SHALL BE EFFECTIVE AUTOMATICALLY AND WITHOUT THE NECESSITY OF
ANY ACTION (INCLUDING ANY TRANSFER OF ANY INVESTMENT PROPERTY ON THE RECORD
BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE
INVESTMENT PROPERTY OR ANY OFFICER OR LENDER THEREOF). Each Grantor acknowledges
and agrees that in any event such power-of-attorney and proxy is intended to and
shall, to the fullest extent permitted by applicable law, be valid and
irrevocable until (x) the Secured Obligations have been Paid in Full and (y)
Lender has no further obligations under the Loan Documents. Such
power-of-attorney and proxy shall be valid and irrevocable as provided herein
notwithstanding any limitations to the contrary set forth in the charter, bylaws
or other organizational documents of the relevant entities.

-28-
#32619088 v1

--------------------------------------------------------------------------------


(c)    Upon exercise of the proxy set forth herein, all prior proxies given by
any Grantor with respect to any of the Investment Property (other than to Lender
or otherwise pursuant to the Loan Documents) are hereby revoked, and until the
Secured Obligations are Paid in Full no subsequent proxies (other than to Lender
or otherwise under the Loan Documents) will be given with respect to any of the
Investment Property. To the extent permitted by this Agreement, Lender, as
proxy, will be empowered and may exercise the irrevocable proxy to vote the
Investment Property at any and all times, including but not limited to, at any
meeting of shareholders, partners or members, as the case may be, however
called, and at any adjournment thereof, or in any action by written consent, and
may waive any notice otherwise required in connection therewith. To the fullest
extent permitted by applicable law, Lender shall have no agency, fiduciary or
other implied duties to any Grantor or any other party when acting in its
capacity as such attorney-in-fact or proxy. Each Grantor hereby waives and
releases any claims that it may otherwise have against Lender with respect to
any breach or alleged breach of any such agency, fiduciary or other duty, other
than claims resulting from the gross negligence, bad faith or willful misconduct
of Lender. Notwithstanding the foregoing grant of a power of attorney and proxy,
Lender shall have no duty to exercise any such right or to preserve the same and
shall not be liable for any failure to do so or for any delay in doing so.
(d)    Anything in Section 7.1 (a) to the contrary notwithstanding, Lender
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 7.1 (a) unless an Event of Default shall have occurred and
be continuing.
(e)    If any Grantor fails to perform or comply with any of its agreements
contained herein, Lender, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement at such Grantor’s sole cost and expense.
(f)    Each Grantor hereby ratifies all that such attorneys shall be authorized
hereunder to lawfully do or cause to be done by virtue hereof. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.
7.2.    Duty of Agent. Lender’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as Lender deals with similar property for
its own account. Lender nor any of its respective officers, directors, employees
or agents shall not be (i) liable for any failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so (except to the extent
Lender or such officers, directors, employees or agents acted with gross
negligence, bad faith or in willful misconduct as determined by a court of
competent jurisdiction) or (ii) under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on Lender hereunder are solely to protect Lender’s
interests in the Collateral and shall not impose any duty upon Lender to
exercise any such powers. Lender shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither Lender
nor any of its officers, directors, employees or agents shall be responsible to
any Grantor for any act or failure to act hereunder, except to the extent Lender
(or such officer, director, employee or agent) acted with

-29-
#32619088 v1

--------------------------------------------------------------------------------


gross negligence, bad faith or in willful misconduct as determined by a court of
competent jurisdiction.
7.3.    Photocopy of this Agreement. A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
7.4.    Omitted.
8.
Miscellaneous.

8.1.    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified unless the same shall
be in writing and signed by the Borrowers, each Grantor and Lender..
8.2.    Notices. All notices, requests and demands to or upon Lender or any
Grantor hereunder shall be in writing (including via electronic mail) and shall
be sent to the applicable party at its address on Schedule 1 or at such other
address as such party may, by written notice received by the other parties, have
designated as its address for such purpose. Notices sent by electronic mail
transmission shall be deemed to have been given when sent if sent during regular
business hours on a Business Day, otherwise, such deemed delivery will be
effective as of the next Business Day; notices sent by mail shall be deemed to
have been given five (5) Business Days after the date when sent by registered or
certified mail, first class postage prepaid; and notices sent by hand delivery
or overnight courier service shall be deemed to have been given when received.
Borrowers and Lender each hereby acknowledge that, from time to time, Lender and
Borrowers may deliver information and notices using electronic mail.
8.3.    Indemnification by Grantors. Each Grantor hereby agrees, on a joint and
several basis, to indemnify, exonerate and hold Lender and each of the officers,
directors, employees, Affiliates and agents of Lender (each a “Lender Party” and
collectively, the “Lender Parties”) free and harmless from and against any and
all actions, causes of action, suits, losses, liabilities, damages and expenses,
including Legal Costs, but expressly excluding any consequential, special or
lost profits damages (collectively, the “Indemnified Liabilities”), incurred by
Lender Parties or any of them as a result of, or arising out of, or relating to
any act or omission by Borrowers or Grantors or any of their officer, directors,
agents, including without limitation (a) any tender offer, merger, purchase of
equity interests, purchase of assets or other similar transaction financed or
proposed to be financed in whole or in part, directly or indirectly, with the
proceeds of any of the Loans, (b) the use, handling, release, emission,
discharge, transportation, storage, treatment or disposal of any hazardous
substance at any property owned or leased by any Borrower, Grantor or any
Subsidiary, (c) any violation of any Environmental Laws with respect to
conditions at any property owned or leased by any Borrower, Grantor or any
Subsidiary or the operations conducted thereon, (d) the investigation, cleanup
or remediation of offsite locations at which any Borrower, Grantor or any
Subsidiary or their respective predecessors are alleged to have directly or
indirectly disposed of hazardous substances, or (e) the execution, delivery,
performance or enforcement of this Agreement or any other Loan Document by any
Lender Party, except to the extent any such hidemnified Liabilities result from
the applicable Lender Party’s own gross negligence, bad faith or willful

-30-
#32619088 v1

--------------------------------------------------------------------------------


misconduct as determined by a court of competent jurisdiction. If and to the
extent that the foregoing undertaking may be unenforceable for any reason, each
Grantor hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. The agreements in this Section 8.3 shall survive repayment of
the Secured Obligations, any foreclosure under, or any modification, release or
discharge of, any or all of the Collateral Documents and termination of this
Agreement.
8.4.    Enforcement Expenses.
(a)    Each Grantor agrees, on a joint and several basis, to pay or reimburse on
demand Lender for all duly documented, reasonable out-of-pocket costs and
expenses (including Legal Costs) incurred in collecting against any Guarantor
under the guarantee contained in Section 2 or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents.
(b)    Each Grantor agrees to pay, and to save Lender harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.
(c)    The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations, any foreclosure under, or any modification, release or discharge
of, any or all of the Collateral Documents and termination of this Agreement.
8.5.    Captions. Captions used in this Agreement are for convenience only and
shall not affect the construction of this Agreement.
8.6.    Nature of Remedies. All Secured Obligations of each Grantor and rights
of Lender expressed herein or in any other Loan Document shall be in addition to
and not in limitation of those provided by applicable law. No failure to
exercise and no delay in exercising, on the part of Lender, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.
8.7.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
by facsimile machine or in “.pdf’ format through electronic mail of any executed
signature page to this Agreement or any other Loan Document shall constitute
effective delivery of such signature page. This Agreement and the other Loan
Documents to the extent signed and delivered by means of a facsimile machine or
other electronic transmission (including “.pdf), shall be treated in all manner
and respects and for all purposes as an original agreement or amendment and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No party hereto or to any
such other Loan Document shall raise the use of a facsimile machine or other
electronic transmission to deliver a signature or the fact that any signature or
agreement or amendment was transmitted or communicated through the use of a
facsimile

-31-
#32619088 v1

--------------------------------------------------------------------------------


machine or other electronic transmission as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.
8.8.    Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
8.9.    Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by any
Grantor of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of Lender.
8.10.    Successors; Assigns. This Agreement shall be binding upon Grantors,
Lender and their respective successors and assigns, and shall inure to the
benefit of Grantors, Lender and the successors and assigns of Lender. No other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. No Grantor may assign or transfer any of its rights or
Obligations under this Agreement without the prior written consent of Lender.
8.11.    Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHM SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.
8.12.    Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT
AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF DELAWARE OR IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE. EACH PARTY HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF DELAWARE AND OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH PARTY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, U.S. FIRST
CLASS POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
8.13.    Waiver of Jury Trial. EACH GRANTOR AND LENDER, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS

-32-
#32619088 v1

--------------------------------------------------------------------------------


UNDER THIS AGREEMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.
8.14.    Set-off. Each Grantor agrees that Lender have all rights of set-off and
bankers’ lien provided by applicable law, and in addition thereto, each Grantor
agrees that at any time any event of Default has occurred and is continuing,
Lender may apply to the payment of any Secured Obligations, whether or not then
due, any and all balances, credits, deposits, accounts or moneys of such Grantor
then or thereafter with Lender.
8.15.    Acknowledgements. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    it has received a fully executed copy of this Agreement;
(c)    Lender does not have a fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and
Lender, on the other hand, in connection herewith or therewith is solely that of
debtor and creditor; and
(d)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among Lender
or among the Grantors and Lender.
8.16.    Additional Grantors. Each Loan Party that is required to become a party
to this Agreement pursuant to Section 5.11 of this Agreement shall become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Loan Party of a joinder agreement in the form of Annex I hereto.
8.17.    Releases.
(a)    At such time as the Secured Obligations have been Paid in Full, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of Lender and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, Lender shall deliver to
the Grantors any Collateral held by Lender hereunder, and execute and deliver to
the Grantors such documents as the Grantors shall reasonably request to evidence
such termination.
(b)    If any of the Collateral shall be sold or otherwise disposed of by any
Grantor in a transaction permitted by the Senior Credit Agreement, then Lender,
at the request and sole expense of such Grantor, shall execute and deliver to
such Grantor all releases or other documents

-33-
#32619088 v1

--------------------------------------------------------------------------------


reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. At the request and sole expense of Borrowers, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the equity interests of such Subsidiaiy Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Senior Credit Agreement;
provided that Borrowers shall have delivered to Lender, with reasonable notice
prior to the date of the proposed release, a written request for release
identifying the relevant Subsidiary Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by each Borrower stating
that such transaction is in compliance with the Senior Credit Agreement.
8.18.    Obligations and Liens Absolute and Unconditional. Each Grantor
understands and agrees that the obligations of each Grantor under this Agreement
shall be construed as continuing, absolute and unconditional without regard to
(a) the validity or enforceability of any Loan Document, any of the Secured
Obligations or any other collateral security therefor or guaranty or right of
offset with respect thereto at any time or from time to time held by Lender, (b)
any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any Grantor
or any other Person against Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Grantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of any Grantor
for the Secured Obligations, in bankruptcy or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Grantor, or Lender may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against any other Grantor or any other Person or against any collateral security
or guaranty for the Secured Obligations or any right of offset with respect
thereto, and any failure by Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any other Grantor or any
other Person or to realize upon any such collateral security or guaranty or to
exercise any such right of offset, or any release of any other Grantor or any
other Person or any such collateral security, guaranty or right of offset, shall
not relieve any Grantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of Lender against any Grantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.
8.19.    Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
or any Issuer for liquidation or reorganization, should any Grantor or any
Issuer become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s or any Issuer’s assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made, hi the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

-34-
#32619088 v1

--------------------------------------------------------------------------------


8.20.    Conflicting Terms. In the event of any conflict between the terms of
this Agreement and the terms of the hitercreditor Agreement, the terms of the
hitercreditor Agreement shall control.
[Signature page follows]

-35-
#32619088 v1

--------------------------------------------------------------------------------


Each of the undersigned has caused this Guarantee and Collateral Agreement to be
duly executed and delivered as of the date first above written.
GRANTORS:


PDI, INC.,
a Delaware corporation


By:        /s/ Nancy S. Lurker        
Name:    Nancy S. Lurker
Title:    Chief Executive Officer




GROUP DCA, LLC,
a Delaware limited liability company


By:        /s/ Nancy S. Lurker        
Name:    Nancy S. Lurker
Title:    Chief Executive Officer




INTERPACE BIOPHARMA, LLC,
a New Jersey limited liability company


By:        /s/ Nancy S. Lurker        
Name:    Nancy S. Lurker
Title:    Chief Executive Officer




INTERPACE DIAGNOSTICS, LLC,
a Delaware limited liability company


By:        /s/ Nancy S. Lurker        
Name:    Nancy S. Lurker
Title:    Chief Executive Officer















[Signature Page to Guarantee and Collateral Agreement]
#32619088 v1

--------------------------------------------------------------------------------


JS GENETICS, INC.,
a Delaware corporation


By:        /s/ Nancy S. Lurker        
Name:    Nancy S. Lurker
Title:    Chief Executive Officer




REDPATH ACQUISITION SUB, INC.,
a Delaware corporation


By:        /s/ Nancy S. Lurker        
Name:    Nancy S. Lurker
Title:    Chief Executive Officer




LENDER:

REDPATH EQUITYHOLDER REPRSENTATIVE,
LLC, a Delaware limited liability company


By: Commerce Health Ventures, L.P., its Member


By:        /s/ Brian G. Murphy        
Name:    Brian G. Murphy
Title:    General Partner



[Signature Page to Guarantee and Collateral Agreement]
#32619088 v1

--------------------------------------------------------------------------------



SCHEDULE 1
INVESTMENT PROPERTY
A.    PLEDGED EQUITY


Company Name
Owner Name
Number and type of ownership interests pledged
Percentage of company pledged by listed owner
Inserve Support Solutions
PDI, Inc.
Any and all ownership interests held by PDI, Inc. in this entity
100%
PDI Investment Company, Inc.
PDI, Inc.
3000 shares of Common Stock
100%
TVG, Inc., a Delaware corporation incorporated 9/19/1986, having Delaware Entity
No. 2102057 (“TVG, Inc.”)
PDI, Inc.
Any and all ownership interests held by PDI, Inc. in this entity
100%
Group DCA, LLC
PDI, Inc.
8,693,250 shares of interest in company
100%
Interpace BioPharma, LLC
PDI, Inc.
Membership Interests
100%
Interpace Diagnostics, LLC
PDI, Inc.
Membership Interest
100%
JS Genetics, Inc.
Interpace Diagnostics, LLC
500 shares of Common Stock
100%
RedPath Acquisition Sub, Inc.1
Interpace Diagnostics, LLC
100 shares of Common Stock
100%
Interpace Diagnostics Corporation2
Interpace Diagnostics, LLC
100 shares of Common Stock
100%



PDI, Inc. has the option to acquire 100% of the shares of Diagnostic Company
pursuant to the terms and conditions of the Collaboration Agreement.
1    Immediately prior to closing of the RedPath Acquisition.
2    Immediately after closing of the RedPath Acquisition.
B.    PLEDGED NOTES
None.
C.    OTHER INVESTMENT PROPERTY
Borrower’s securities account no. 7992-9731 at Wells Fargo.
PDI’s initial fee of $1,500,000 paid to Diagnostic Company under terms of the
Collaboration Agreement and recorded as an investment.



#32619088 v1

--------------------------------------------------------------------------------



D.    NOTICE ADDRESS
PDI, Inc.,
300 Inteipace Parkway,
Morris Corporate Center 1, Building A,
Parsippany, NJ 07054



-2-
#32619088 v1

--------------------------------------------------------------------------------


SCHEDULE 2
Reserved.





-3-
#32619088 v1

--------------------------------------------------------------------------------


SCHEDULE 3
GRANTOR INFORMATION


Grantor
(exact legal name)
Jurisdiction of Organization
Federal Employer Identification Number
Chief Executive Office
Organizational Identification Number
PDI, Inc.
Delaware
22-2919486
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
2821446
Group DCA, LLC
Delaware
Wholly-owned single member entity of PDI, Inc.
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
3155055
Interpace BioPharma, LLC
New Jersey
Wholly-owned single member entity of PDI, Inc.
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
600375428
Interpace Diagnostics, LLC
Delaware
46-4149195
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
5448700
JS Genetics, Inc.
Delaware
80-0524822
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
3772747
RedPath Acquisition Sub, Inc.3
Delaware
N/A
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
5620117
Interpace Diagnostics Corporation4
Delaware
20-1422009
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
4354810

3    Immediately prior to closing of the RedPath Acquisition.
4    Immediately after closing of the RedPath Acquisition.
























 
 


[SCHEDULE 3 TO GUARANTEE AND COLLATERAL AGREEMENT]
#32619088 v1

--------------------------------------------------------------------------------


SCHEDULE 4
A.    COLLATERAL LOCATIONS
Grantor
Collateral Location or Place of Business (including chief executive office)
Owner/Lessor
(if leased)5
PDI Inc.
300 Merpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054


Brookwood MC Investors, LLC and Brookwood MC II, LLC, as tenants in common
Notice Address: 
Brookwood MC Investors, LLC
Brookwood MC II, LLC
72 Cherry Hill Drive
Beverly, MA 01915
Attention: Director, Asset Management
 
425/475 Woodfield Corporate Center, Schaumburg, Illinois
Woodfield Realty Holding Company, LLC
Notice Address:
Woodfield Holdings FT, LLC
c/o Lincoln Property Company
Commercial, Inc.
475 North Martingale Road
Suite 770
Schaumburg, Illinois 60173
Attn: General Manager
With a copy to:
Woodfield Holdings PT, LLC
c/o GE Asset Management Incorproated
3001 Summer Street
Stamford, Connecticut 06907-7900
 
One Route 17 South, Suite 300, Saddle River, Bergen County, New Jersey
VRS Saddle River LLC
Notice Address:
VRS Saddle River LLC
c/o Kwartler Associates, Inc.
2 North Street
Waldwick, NJ 07463
With a copy to: TA Associates Realty 28 State Street Boston, MA 02109 Attn: Mr.
Christopher J. Good




- 1-
#32619088 v1

--------------------------------------------------------------------------------


 
Montgomery Corporate Center
200 Dryden Road, Upper Dublin, Pennsylvania, Building II, Phase I
Fort Washington Phase II Associates, L.P.


Notice Address:
c/o Steven J. Pozycki
Morris Corporate Center IV
Building C
379 Interpace Parkaway
Parsippany, New Jersey 07504


With a copy to:
Martin F. Dowd, Esq.
McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
Newark, New Jersey 07102
Group DCA, LLC
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
Leased by PDI, Inc., see information above.
Interpace BioPharma, LLC
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
Leased by PDI, Inc., see information above.
Interpace Diagnostics, LLC
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
Leased by PDI, Inc., see information above.
JS Genetics, Inc. (subsidiary of Interpace Diagnostics, LLC)
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054


2 Church Street, New Haven, CT
Leased by PDI, Inc., see information above.




WE 2 Church Street South LLC


Notice Address:
WE 2 Church Street South LLC
c/o Winstanley Enterprises LLC
150 Baker Avenue Extension,
Suite 303
Concord, MA 01742
RedPath Acquisition Sub, Inc.6
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054
Leased by PDI, Inc., see information above.


- 2-
#32619088 v1

--------------------------------------------------------------------------------


Interpace Diagnostics Corporation7
300 Interpace Parkway, Morris Corporate Center 1, Bldg A, Parsippany, NJ 07054


3rd and 4th floors in a building located at 2515 Liberty Avenue, City of
Pittsburgh, County of Allegheny, Commonwealth of Pennsylvania






Apartment 1205, 2349 Railroad Street, Pittsburgh, Pennsylvania 15222


Apartment 2414, 2359 Railroad Street, Pittsburgh, Pennsylvania 15222
Leased by PDI, Inc., see information above.


Spring Way Center, LLC


Notice Address:
Spring Way Center, LLC
c/o Benyon & Company, Agent 1900 Allegheny Building
Pittsburgh, PA 15219-1613




The Cork Factory


Notice Address:
The Cork Factory
2349 Railroad Street
Pittsburgh, PA 15222



5    All locations listed are leased.
6    Immediately prior to closing of the RedPath Acquisition.
7    Immediately after closing of the RedPath Acquisition.


All companies have sales representatives that work from home in various states
that have certain company equipment, such as computers, in each case with a
value below $2,000.
B.    COLLATERAL IN POSSESSION OF LESSOR. BAILEE, CONSIGNEE OR WAREHOUSEMAN


Grantor
Collateral
Lessor/Bailee/Consignee/Warehouseman
All Grantors
Certain IT equipment at data center
SUNGARD AVAILABILITY SERVICES Carlstadt CRL-410 Data Center
410 Commerce Drive, Carlstadt, NJ, 07072


- 3-
#32619088 v1

--------------------------------------------------------------------------------


SCHEDULE 5
INTELLECTUAL PROPERTY
Licenses
Second Amended and Restated Exclusive License Agreement, effective as of March
18, 2014, by and between Yale University, as licensor, and JS Genetics, Inc., as
licensee, with respect to an invention entitled “DCDC2 Mutations Cause Dyslexia
(OCR 1742);”
Amended and Restated Exclusive License Agreement, effective as of March 18,
2014, by and between Yale University, as licensor, and JS Genetics, Inc., as
licensee, with regard to an invention entitled “DNA Diagnostic Screening for
Turner Syndrome and Sex Chromosome Disorders (OCR 1601);”
License Agreement, dated as of August 13, 2014, by and between Asuragen, Inc.
and Interpace Diagnostics, LLC granting certain rights under CPRIT Agreement;
License Agreement, dated as of August 13, 2014, by and between Asuragen, Inc.
and Interpace Diagnostics, LLC granting rights described therein;
Non-Exclusive License Agreement by and between Asuragen, Inc. and The Brigham
Women’s Hospital, Inc., with effective date of June 14, 2010 and amendment,
transferred to Interpace Diagnostics, LLC taking the place of Asuragen, expected
to be effective as of November 30, 2014;
License Agreement by and between Asuragen, Inc. and Ohio State Innovation
Foundation, with effective date of November 10, 2011, with regard to Ohio State
Technology 05083 entitled “MicroRNA Diagnostic Biomarkers and Therapeutic
Targets for Pancreatic Cancer” transferred to Interpace Diagnostics, LLC taking
the place of Asuragen, effective as of August 13, 2014;
Non-exclusive license agreement between The Johns Hopkins University and PDI,
Inc., effective October 14, 2014.
Copyrights
None








 
 
 
8 This agreement will be transferred to Interpace Diagnostics, LLC once Asuragen
completes its obligations under a TSA between Interpace Diagnostics, LLC and
Asuragen. It is scheduled to be completed on November 30, 2014, but could be
extended.


- 4-
#32619088 v1

--------------------------------------------------------------------------------


Patents
U.S. Cases:


Owner
App. No. Patent No.
Filing Date Issue Date
Title
Country
Interpace Diagnostics
60/826,173
NA
09/19/2006 NA
MicroRNAs Differentially Expressed in Pancreatic Disease and Uses Thereof
US
Interpace Diagnostics
11/857,948
NA
9/19/2007 NA
MicroRNAs Differentially Expressed in Pancreatic Disease and Uses Thereof
US
Interpace Diagnostics
61/414,778
NA
11/17/2010 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
US
Interpace Diagnostics
13/299,226
NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
US
Interpace Diagnostics
61/534,332
NA
09/13/2011 NA
Methods and Compositions Involving miR-135B for Distinguishing Pancreatic Cancer
from Benign Pancreatic Disease
US
Interpace Diagnostics
61/536,486
NA
09/19/2011 NA
Methods and Compositions Involving miR-135B for Distinguishing Pancreatic Cancer
from Benign Pancreatic Disease
US
Interpace Diagnostics
13/615,066
NA
9/13/2012 NA
Methods and Compositions Involving miR~135B for Distinguishing Pancreatic Cancer
from Benign Pancreatic Disease
US
Interpace Diagnostics
61/552,451
NA
10/27/2011 NA
miRNAs as Diagnostic Biomarkers to Distinguish Benign from Malignant Thyroid
Tumors
US
Interpace Diagnostics
61/552,762
NA
10/27/2011 NA
miRNAs as Diagnostic Biomarkers to Distinguish Benign from Malignant Thyroid
Tumors
US
Interpace Diagnostics
13/662,450
NA
10/27/2012 NA
miRNAs as Diagnostic Biomarkers to Distinguish Benign from Malignant Thyroid
Tumors
US
Interpace Diagnostics
61/709,411
NA
10/04/2012 NA
Diagnostic mirnas for Differential Diagnosis of Incidental Pancreatic Cystic
Lesions
US
Interpace Diagnostics
61/716,396
NA
10/19/2012 NA
Diagnostic mirnas for Differential Diagnosis of Incidental Pancreatic Cystic
Lesions
US
Interpace Diagnostics
13/801,737
NA
3/13/2013 NA
Diagnostic mirnas for Differential Diagnosis of Incidental Pancreatic Cystic
Lesions
US


- 5-
#32619088 v1

--------------------------------------------------------------------------------


Owner
App. No. Patent No.
Filing Date Issue Date
Title
Country
PDI, Inc.
13/436,259
3/30/2012
Consolidated Presentation Of Pharmaceutical Information From Multiple Sources
US
JS Genetics Inc.
13/266434
4/28/2010
Molecdular Diagnosis of Fragile X Syndrome Associated with FMR1 Gene
US
JS Genetics Inc.
13/266429
4/26/2010
Method of Prenatal Molecular Diagnosis of Down Syndrome and Other Trisomic
Disorders
US



Foreign Cases:


Owner
App. No. Patent No.
Filing Date Issue Date
Title
Country
Interpace Diagnostics
PCT/US07/78936 NA
09/19/2007 NA
MicroRNAs Differentially Expressed in Pancreatic Disease and Uses Thereof
PCT
Interpace Diagnostics
2007299828 NA
9/19/2007 NA
MicroRNAs Differentially Expressed in Pancreatic Disease and Uses Thereof
AU
Interpace Diagnostics
2,664,383 NA
9/19/2007 NA
MicroRNAs Differentially Expressed in Pancreatic Disease and Uses Thereof
CA
Interpace Diagnostics
12159733 NA
9/19/2007 NA
MicroRNAs Differentially Expressed in Pancreatic Disease and Uses Thereof
EU
Interpace Diagnostics
2009-529373 5520605
9/19/2007 4/11/2014
MicroRNAs Differentially Expressed in Pancreatic Disease and Uses Thereof
JP
Interpace Diagnostics
PCT/US11/61237 NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
PCT
Interpace Diagnostics
2011329772 NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
AU
Interpace Diagnostics
1120130122650 NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
BR
Interpace Diagnostics
2817882 NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
CA
Interpace Diagnostics
14150739.2 NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
EU


- 6-
#32619088 v1

--------------------------------------------------------------------------------


Owner
App. No. Patent No.
Filing Date Issue Date
Title
Country
Interpace Diagnostics
226356 NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
IL
Interpace Diagnostics
2013540026 NA
11/17/2011 NA
MiRNAs as Biomarkers for Distinguishing Benign from Malignant Thyroid Neoplasms
JP
Interpace Diagnostics
PCT/US2012/062330 NA
10/27/2012 NA
miRNAs as Diagnostic Biomarkers to Distinguish Benign from Malignant Thyroid
Tumors
PCT
Interpace Diagnostics
12787991.4 NA
10/27/2012 NA
miRNAs as Diagnostic Biomarkers to Distinguish Benign from Malignant Thyroid
Tumors
EU
Interpace Diagnostics
PCT/US2013/030990 NA
3/13/2013 NA
Diagnostic mirnas for Differential Diagnosis of Incidental Pancreatic Cystic
Lesions
PCT
PDI, Inc.
PCT/US2013/034670
3/29/2013
Consolidated Presentation Of Pharmaceutical Information From Multiple Sources
PCT



Co-owned Patent Applications


Owner
App. No. Patent No.
Filing Date Issue Date
Title
Country
Interpace Diagnostics & Brig ham Women’s Hospital
13/801,737
NA
3/13/2013
NA
Diagnostic Mirnas For Differential Diagnosis Of Incidental Pancreatic Cystic
Lesions
US
Interpace Diagnostics & Brigham Women’s Hospital
PCT/US2013/030990
NA
3/13/2013
NA
Diagnostic Mirnas For Differential Diagnosis Of Incidental Pancreatic Cystic
Lesions
PCT



Trademarks


Owner
Mark
Country
App. Mo. Reg. No.
Interpace Diagnostics
MIRINFORM
US
77/447,187 3,546,361
Interpace Diagnostics
MIRINFORM
US
85/067,844 4,071,426


- 7-
#32619088 v1

--------------------------------------------------------------------------------


Owner
Mark
Country
App. Mo. Reg. No.
Interpace Diagnostics
MIRINFORM
US
85/067,850 4,071,427
Interpace Diagnostics
MIRINFORM
MP (CN)
A0035669 1162299
Interpace Diagnostics
MIRINFORM
MP (CN)
A0035671 11621785
Group DCA, LLC
DIAGRAM
US
85/145,671 3,970,284
Group DCA, LLC
CUECARD
US
78/826,562 3,486,366
Group DCA, LLC
PDONE
US
85/567,143 4,593,300
Group DCA, LLC
PDONE
US
85/567,130 4,593,299
Interpace Diagnostics, LLC
BaraGen
US
86/390,390 n/a
Interpace Diagnostics, LLC
THYMIRA
US
86/370,332 n/a
Interpace Diagnostics, LLC
THYRAMIR
US
86/370,328 n/a
Interpace Diagnostics, LLC
PancraGEN
US
86/370,325 n/a
Interpace Diagnostics, LLC
ThyGenX
US
86/365,003 n/a
Interpace Diagnostics, LLC
PANCRAMIR
US
86/357,914 n/a
Interpace Diagnostics LLC
[interpacediagnosticslogo.jpg][pdiinclogo.jpg]
US
86/290,079 n/a
Interpace Diagnostics LLC
POWER IN PERFORMANCE
US
86/325,980 n/a
PDI, Inc.
INTERPACE DIAGNOSTICS
US
86/130,866 n/a
PDI, Inc.
[pdiinclogo.jpg]
US
76/630,045 3,617,915


- 8-
#32619088 v1

--------------------------------------------------------------------------------


Owner
Mark
Country
App. Mo. Reg. No.
PDI, Inc.
[pdiinclogo2.jpg]
US
76/630,047 3,344,703
PDI, Inc.
PDI
US
76/630,046 3,617,916
PDI, Inc.
PD ONE REP
US
86/227,209 n/a
PDI, Inc.
THE MEDICAL BUZZ
US
85/930,489 4465320
PDI, Inc.
THE MEDICAL BAG
US
85/929,050 n/a
PDI, Inc.
WHAT KILLED ‘EM
US
85/930,510 4,465,321
PDI, Inc.
DESPICABLE DOCTORS
US
85/930,412 4465315
PDI, Inc.
COMIC SEIZURE
US
85/930,420 4465316
PDI, Inc.
HCP ECOSYSTEM
US
85/971374 n/a
PDI, Inc.
INTERPACE DIAGNOSTICS
US
86/130866



Mask Works
None





- 9-
#32619088 v1

--------------------------------------------------------------------------------


Redpath Assets
Redparth Patents


Pat.No/App.
No.
Country
Status
Title
Filing Date
Issue Date
Assignee
2584989
CA
Abandoned
MOLECULAR ANALYSIS OF CELLULAR FLUID AND LIQUID CYTOLOGY SPECIMENS FOR CLINICAL
DIAGNOSIS, CHARACTERIZATION, AND INTEGRATION WITH MICROSCOPIC PATHOLOGY
EVALUATION
10/24/2005
 
RedPath Integrated Pathology, Inc.
2585025
CA
Abandoned
DYNAMIC GENOMIC DELETION EXPANSION AND FORMULATION OF MOLECULAR MARKER PANELS
FOR INTEGRATED MOLECULAR PATHOLOGY DIAGNOSIS AND CHARACTERIZATION OF TISSUE,
CELLULAR FLUID, AND PURE FLUID SPECIMENS
10/24/2005
 
RedPath Integrated Pathology, Inc.
2584723
CA
Abandoned
ENHANCED AMPLIFIABILITY OF MINUTE FIXATIVE-TREATED TISSUE SAMPLES, MINUTE
STAINED CYTOLOGY SAMPLES, AND OTHER MINUTE SOURCES OF DNA
10/24/2005
 
RedPath Integrated Pathology, Inc.
5818189.2
EP
Abandoned
MOLECULAR ANALYSIS OF CELLULAR FLUID AND LIQUID CYTOLOGY SPECIMENS FOR CLINICAL
DIAGNOSIS, CHARACTERIZATION, AND INTEGRATION WITH MICROSCOPIC PATHOLOGY
EVALUATION
10/24/2005
 
RedPath Integrated Pathology, Inc.
5818314.6
EP
Abandoned
DYNAMIC GENOMIC DELETION EXPANSION AND FORMULATION OF MOLECULAR MARKER PANELS
FOR INTEGRATED MOLECULAR PATHOLOGY DIAGNOSIS AND CHARACTERIZATION OF TISSUE,
CELLULAR FLUID, AND PURE FLUID SPECIMENS
10/24/2005
 
RedPath Integrated Pathology, Inc.


- 10-
#32619088 v1

--------------------------------------------------------------------------------


5817148.9
EP
Abandoned
ENHANCED AMPLIFIABILITY OF MINUTE FIXATIVE-TREATED TISSUE. SAMPLES, MINUTE
STAINED CYTOLOGY SAMPLES, AND OTHER MINUTE SOURCES OF DNA
10/24/2005
 
RedPath Integrated Pathology, Inc.
60/620926
US
Expired
TOPOGRAPHIC GENOTYPING FOR DEFINING THE DIAGNOSIS, MALIGNANT POTENTIAL, AND
BIOLOGICAL BEHAVIOR OF PANCREATIC CYSTS AND RELATED CONDITIONS
10/22/2004
 
RedPath Integrated Pathology, Inc.
11/255978
US
Abandoned
TOPOGRAPHIC GENOTYPING FOR DETERMINING THE DIAGNOSIS, MALIGNANT POTENTIAL, AND
BIOLOGIC BEHAVIOR OF PANCREATIC CYSTS AND RELATED CONDITIONS
10/24/2005
 
RedPath Integrated Pathology, Inc.
60/631240
US
Expired
TOPOGRAPHIC GENOTYPING FOR DETERMINING THE DIAGNOSIS, MALIGNANT POTENTIAL, AND
BIOLOGIC BEHAVIOR OF PANCREATIC CYSTS AND RELATED CONDITIONS
11/29/2004
 
RedPath Integrated Pathology, Inc.
11/256150
US
Abandoned
MOLECULAR ANALYSIS OF CELLULAR FLUID AND LIQUID CYTOLOGY SPECIMENS FOR CLINICAL
DIAGNOSIS, CHARACTERIZATION, AND INTEGRATION WITH MICROSCOPIC PATHOLOGY
EVALUATION
10/24/2005
 
RedPath Integrated Pathology, Inc.
60/644568
US
Expired
TOPOGRAPHIC GENOTYPING FOR DETERMINING THE DIAGNOSIS, MALIGNANT POTENTIAL, AND
BIOLOGIC BEHAVIOR OF PANCREATIC CYSTS AND RELATED CONDITIONS
01/19/2005
 
RedPath Integrated Pathology, Inc.


- 11-
#32619088 v1

--------------------------------------------------------------------------------


11/256152
US
Abandoned
DYNAMIC GENOMIC DELETION EXPANSION AND FORMULATION OF MOLECULAR MARKER PANELS
FOR INTEGRATED MOLECULAR PATHOLOGY DIAGNOSIS AND CHARACTERIZATION OF TISSUE,
CELLULAR FLUID, AND PURE FLUID SPECIMENS
10/24/2005
 
RedPath Integrated Pathology, Inc.
60/679968
US
Expired
MOLECULAR ANALYSIS OF CELLULAR FLUIDS SPECIMENS FOR CLINICAL DIAGNOSIS,
CHARACTERIZATION, AND INTEGRATION WITH MICROSCOPIC PATHOLOGY EVALUATION
05/12/2005
 
RedPath Integrated Pathology, Inc.
11/255980
US
Abandoned
ENHANCED AMPLIFIABILITY OF MINUTE FIXATIVE-TREATED TISSUE SAMPLES, MINUTE
STAINED CYTOLOGY SAMPLES, AND OTHER MINUTE SOURCES OF DNA
10/24/2005
 
RedPath Integrated Pathology, Inc.
60/679969
US
Expired
DYNAMIC GENOMIC DELETION EXPANSION: A PREDICTOR OF CANCER BIOLOGICAL
AGGRESSIVENESS
05/12/2005
 
RedPath Integrated Pathology, Inc.
14/305,727
US
Pending
TOPOGRAPHIC GENOTYPING FOR DETERMINING THE DIAGNOSIS, MALIGNANT POTENTIAL, AND
BIOLOGIC BEHAVIOR OF PANCREATIC CYSTS AND RELATED CONDITIONS
6/16/2014
 
RedPath Integrated Pathology, Inc.
US2005/038315
PCT
Expired
MOLECULAR ANALYSIS OF CELLULAR FLUID AND LIQUID CYTOLOGY SPECIMENS FOR CLINICAL
DIAGNOSIS, CHARACTERIZATION, AND INTEGRATION WITH MICROSCOPIC PATHOLOGY
EVALUATION
10/24/2005
 
RedPath Integrated Pathology, Inc.


- 12-
#32619088 v1

--------------------------------------------------------------------------------


US2005/038313
PCT
Expired
DYNAMIC GENOMIC DELETION EXPANSION AND FORMULATION OF MOLECULAR MARKER PANELS
FOR INTEGRATED MOLECULAR PATHOLOGY DIAGNOSIS AND CHARACTERIZATION OF TISSUE,
CELLULAR FLUID, AND PURE FLUID SPECIMENS
10/24/2005
 
RedPath Integrated Pathology, Inc.
US2005/038311
PCT
Expired
ENHANCED AMPLIFIABILITY OF MINUTE FIXATIVE-TREATED TISSUE SAMPLES, MINUTE
STAINED CYTOLOGY SAMPLES, AND OTHER MINUTE SOURCES OF DNA
10/24/2005
 
RedPath
Integrated Pathology, Inc.
US2005/038312
PCT
Expired
TOPOGRAPHIC GENOTYPING FOR DETERMINING THE DIAGNOSIS, MALIGNANT POTENTIAL, AND
BIOLOGIC BEHAVIOR OF PANCREATIC CYSTS AND RELATED CONDITIONS
10/24/2005
 
RedPath Integrated Pathology, Inc.
2198774
CA
Abandoned
TOPOGRAPHIC GENOTYPING
09/22/1995
 
RedPath Integrated Pathology, Inc.
95935153.7
EP
Abandoned
TOPOGRAPHIC GENOTYPING
09/22/1995
 
RedPath Integrated Pathology, Inc.
8-511138
JP
Abandoned
TOPOGRAPHIC GENOTYPING
09/22/1995
 
RedPath Integrated Pathology, Inc.
6,340,563 (08/667493)
US
Granted
TOPOGRAPHIC GENOTYPING
06/24/1996
01/22/2002
RedPath Integrated Pathology, Inc.
7,014,999 (10/008278)
US
Granted
TOPOGRAPHIC GENOTYPING
11/05/2001
03/21/2006
RedPath Integrated Pathology, Inc.
11/289624
US
Abandoned
TOPOGRAPHIC GENOTYPING
11/30/2005
 
RedPath Integrated Pathology, Inc.
08/311553
US
Abandoned
TOPOGRAPHIC GENOTYPING
09/23/1994
 
RedPath Integrated Pathology, Inc.
US95/12372
PCT
Expired
TOPOGRAPHIC GENOTYPING
09/22/1995
 
RedPath Integrated Pathology, Inc.


- 13-
#32619088 v1

--------------------------------------------------------------------------------


61/240919
US
Abandoned
GENERATION OF A COMPREHENSIVE PATHOLOGY REPORT BASED ON MOLECULAR AND GENETIC
ANALYSIS
09/09/2009
 
RedPath Integrated Pathology, Inc.
61/294355
US
Abandoned
METHODS OF COMPARATIVE MUTATIONAL PROFILING
01/12/2010
 
RedPath Integrated Pathology, Inc.
61/429908
US
Expired
METHODS OF COMPARATIVE MUTATIONAL PROFILING
01/05/2011
 
RedPath Integrated Pathology, Inc.
61/292561
US
Abandoned
METHODS OF IDENTIFYING BLOOD AND BLOOD-DERIVED DNA CONTENT IN CYST
01/06/2010
 
RedPath Integrated Pathology, Inc.
61/429900
US
Expired
METHODS OF IDENTIFYING BLOOD AND BLOOD-DERIVED DNA CONTENT IN CYST
01/05/2011
 
RedPath Integrated Pathology, Inc.
61/297136
US
Abandoned
METHOD OF GENERATING A PATHOLOGY REPORT FOR COMPARATIVE MUTATIONAL PROFILING
01/21/2010
 
RedPath Integrated Pathology, Inc.
61/425109
US
Expired
MOLECULAR DISCRIMINATION BETWEEN SPORADIC VERSUS TOXIN-ASSOCIATED CANCER
FORMATION
12/20/2010
 
RedPath Integrated Pathology, Inc.
13/331966
US
Abandoned
METHODS OF DIFFERENTIATING BETWEEN NON-GENOTOXIN AND GENOTOXIN-ASSOCIATED TUMORS
12/20/2011
 
RedPath Integrated Pathology, Inc.
61/443014
US
Expired
METHODS OF DIFFERENTIATING BETWEEN NON-GENOTOXIN VERSUS GENOTOXIN-ASSOCIATED
TUMORS
02/15/2011
 
RedPath Integrated Pathology, Inc.
61/549684
US
Expired
METHODS OF GENOTYPING DNA FROM RESIDUAL SUPERNATANT FLUID FORM BIOLOGICAL
SPECIMENS
10/20/2011
 
RedPath Integrated Pathology, Inc.
61/565879
US
Expired
METHODS OF IDENTIFYING DYSPLASIA IN A SUBJECT
12/01/2011
 
RedPath Integrated Pathology, Inc.
13/692727
US
Pending
METHODS FOR TREATING BARRETT’S METAPLASIA AND ESOPHAGEAL ADENOCARCINOMA
12/03/2012
 
RedPath Integrated Pathology, Inc.


- 14-
#32619088 v1

--------------------------------------------------------------------------------


13/954247
US
Pending
METHODS FOR TREATING BARRETT’S METAPLASIA AND ESOPHAGEAL ADENOCARCINOMA
07/30/2013
 
RedPath Integrated Pathology, Inc.
US 14/46702
PCT
Pending
METHODS FOR TREATING BARRETT’S METAPLASIA AND ESOPHAGEAL ADENOCARCINOMA
07/15/2014
 
RedPath Integrated Pathology, Inc.
61/612061
US
Expired
METHODS OF GENOTYPING DNA FROM RESIDUAL RADIOCONTRAST AGENT
03/16/2012
 
RedPath Integrated Pathology, Inc.
61/640527
US
Expired
METHODS FOR DIAGNOSING LOW AND HIGH GRADE DYSPLASIA IN BARRETT’S ESOPHAGUS
04/30/2012
 
RedPath Integrated Pathology, Inc.
61/661256
US
Expired
METHODS FOR DIAGNOSING LOW AND HIGH GRADE DYSPLASIA IN BARRETT’S ESOPHAGUS
06/18/2012
 
RedPath Integrated Pathology, Inc.
61/731725
US
Expired
METHODS FOR MEASURING CARCINOEMBRYONIC ANTIGEN
11/30/2012
 
RedPath Integrated Pathology, Inc.
14/092,036
US
Pending
METHODS FOR MEASURING CARCINOEMBRYONIC ANTIGEN
11/27/2013
 
RedPath Integrated Pathology, Inc.
61/824623
US
Expired
METHODS FOR MEASURING CARCINOEMBRYONIC ANTIGEN
05/17/2013
 
RedPath Integrated Pathology, Inc.
61/840963
US
Expired
METHODS FOR MEASURING CARCINOEMBRYONIC ANTIGEN
06/28/2013
 
RedPath Integrated Pathology, Inc.



Red Path Copyrights:
None.

- 15-
#32619088 v1

--------------------------------------------------------------------------------




Red Path Trademarks:


 
 
Reg./App.
Filing
Reg.
 
 
 
Country
Mark
No.
Date
Date
Goods
Registrant
Status
US
PATHFINDERTG
3208314
(78/848127)
3/28/06
2/13/07
IC042 - Medical laboratory services, namely, testing and analysis of tissue or
fluids for diagnostic and forensic purposes
RedPath Integrated Pathology, Inc.
Registered


- 16-
#32619088 v1

--------------------------------------------------------------------------------


SCHEDULE 6

DEPOSIT ACCOUNTS AND OTHER ACCOUNTS
[OMITTED]





- 17-
#32619088 v1

--------------------------------------------------------------------------------


SCHEDULE 7

COMMERCIAL TORT CLAIMS
None.



- 18-
#32619088 v1

--------------------------------------------------------------------------------


SCHEDULE 8

EXCLUDED PROPERTY
License agreements representing Intellectual Property licensed to any Grantor
and such other Material Contracts as listed on Schedule 5.21 of the Credit
Agreement which constitute assets of any Grantor and fall within the definition
of Excluded Property by virtue of restrictions on transfer or assignment
contained therein, provided, however, for the avoidance of doubt, that the
reference above does not include the Proceeds (as defined in Section
9-102(a)(64) (A), (B), (D), and (E) of the Code) of such license agreements and
other Material Contracts listed on Schedule 5.21 of the Credit Agreement.



- 19-
#32619088 v1

--------------------------------------------------------------------------------


SCHEDULE 9

HEALTH CARE INSURANCE RECEIVABLES
Prior to the Closing Date, RedPath Integrated Pathology, Inc. has Health Care
Insurance Receivables. After the Closing Date, Interpace Diagnostics, LLC will
have Health Care Insurance Receivables.



- 20-
#32619088 v1

--------------------------------------------------------------------------------


ANNEX I

FORM OF JOINDER TO GUARANTEE AND COLLATERAL AGREEMENT
This JOINDER AGREEMENT (this “Agreement”) dated as of [_______] is executed by
the undersigned for the benefit of SWK Funding LLC, as Agent (the “Agent”) in
connection with that certain Guarantee and Collateral Agreement dated as of
October 31, 2014 among the Grantors party thereto and Agent (as amended,
supplemented or modified from time to time, the “Guarantee and Collateral
Agreement”). Capitalized terms not otherwise defined herein are being used
herein as defined in the Guarantee and Collateral Agreement.
Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.16 of the Guarantee and Collateral Agreement.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each signatory hereby agrees as follows:
1.    Each such Person assumes all the obligations of a Grantor and a Guarantor
under the Guarantee and Collateral Agreement and agrees that such Person is a
Grantor and a Guarantor and bound as a Grantor and a Guarantor under the terms
of the Guarantee and Collateral Agreement, as if it had been an original
signatory to the Guarantee and Collateral Agreement. In furtherance of the
foregoing, such Person hereby (i) grants to Agent a security interest in all of
its right, title and interest in and to the Collateral owned thereby to secure
the Secured Obligations and (ii) guarantees the prompt and complete payment and
performance by Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of Borrower Obligations.
2.    Schedules 1. 2, 3, 4, 5_, 6, 7, and 8, of the Guarantee and Collateral
Agreement are hereby amended and restated in the forms of Schedules 1. 2, 3_, 4,
5_, 6, 7, and £, respectively, hereof. Each such Person and all existing
Grantors hereby make to Agent the representations and warranties set forth in
the Guarantee and Collateral Agreement applicable to such Person and the
applicable Collateral and confirms that such representations and warranties are
true and correct after giving effect to such amendment to such Schedules.
3.    In furtherance of its obligations under Section 5.2 of the Guarantee and
Collateral Agreement, each such Person authorizes Agent to file appropriately
complete Code financing statements naming such person or entity as debtor and
Agent as secured party, and describing the Collateral, and agrees to execute and
deliver such other documentation as Agent (or its successors or assigns) may
require to evidence, protect and perfect the Liens created by the Guarantee and
Collateral Agreement, as modified hereby.
4.    Each such Person's address and fax number for notices under the Guarantee
and Collateral Agreement shall be that of the Borrower as set forth in the
Guarantee and Collateral Agreement.

[ANNEX TO GUARANTEE AND COLLATERAL AGREEMENT]
#32619088 v1

--------------------------------------------------------------------------------


5.    This Agreement shall be deemed to be part of, and a modification to, the
Guarantee and Collateral Agreement and shall be governed by all the terms and
provisions of the Guarantee and Collateral Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity. Each such person or entity
hereby waives notice of Agent's acceptance of this Agreement. Each such person
or entity will deliver an executed original of this Agreement to Agent.
[add signature block for each new Grantor and an acknowledgement by each
existing Grantor]



[ANNEX TO GUARANTEE AND COLLATERAL AGREEMENT]
#32619088 v1